Exhibit 10.40

 

CERTAIN INFORMATION INDICATED BY [ * * * ] HAS BEEN DELETED FROM THIS
EXHIBIT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

 

 

FIFTH AMENDED AND RESTATED

MASTER LOAN AGREEMENT

 

by and among

 

HERON LAKE BIOENERGY, LLC

 

and

 

AGSTAR FINANCIAL SERVICES, PCA

 

 

dated

to be effective as of

September 1, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

RECITALS

1

 

 

AGREEMENT

3

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING MATTERS

3

 

 

 

Section 1.01.

Certain Defined Terms

3

Section 1.02.

Accounting Matters

12

Section 1.03.

Construction

13

 

 

 

ARTICLE II

AMOUNTS AND TERMS OF THE LOANS

13

 

 

 

Section 2.01.

Loans

13

Section 2.02.

Term Loan

13

Section 2.03.

Term Revolving Loan

14

Section 2.04.

Adjustments to Interest Rate

18

Section 2.05.

Default Interest

19

Section 2.06.

Late Charge

19

Section 2.07.

Changes in Law Rendering Certain LIBOR Rate Loans Unlawful

19

Section 2.08.

Payments and Computations

19

Section 2.09.

Maximum Amount Limitation

20

Section 2.10.

Lender Records

21

Section 2.11.

Loan Payments

21

Section 2.12.

Purchase of Equity Interests in AgStar Financial Services, PCA

21

Section 2.13.

Compensation

21

Section 2.14.

Funds Held Program

22

Section 2.15.

Underwriting/Participation/Facility Fees

23

 

 

 

ARTICLE III.

CONDITIONS PRECEDENT

23

 

 

 

Section 3.01.

Conditions Precedent to Preliminary Advances

23

 

 

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

26

 

 

 

Section 4.01

Representations and Warranties of the Borrower

26

 

 

 

ARTICLE V.

COVENANTS OF THE BORROWER

29

 

i

--------------------------------------------------------------------------------


 

Section 5.01.

Affirmative Covenants

29

Section 5.02.

Negative Covenants

37

 

 

 

ARTICLE VI.

EVENTS OF DEFAULT AND REMEDIES

40

 

 

 

Section 6.01.

Events of Default

40

Section 6.02.

Remedies

43

Section 6.03.

Remedies Cumulative

44

 

 

 

ARTICLE VII.

MISCELLANEOUS

44

 

 

 

Section 7.01.

Amendments, etc.

44

Section 7.02.

Notices, etc.

44

Section 7.03.

No Waiver; Remedies

45

Section 7.04.

Costs, Expenses and Taxes

46

Section 7.05.

Right of Set-off

46

Section 7.06.

Severability of Provisions

46

Section 7.07.

Binding Effect; Successors and Assigns; Participations

46

Section 7.08.

Consent to Jurisdiction

47

Section 7.09.

Governing Law

47

Section 7.10.

Execution in Counterparts

47

Section 7.11.

Survival

48

Section 7.12.

WAIVER OF JURY TRIAL

48

Section 7.13.

Entire Agreement

48

 

 

LIST OF SCHEDULES AND EXHIBITS

 

 

 

Schedule 3.01(d)

Real Property

 

Schedule 4.01(a)

Description of Certain Transactions Related to the Borrower’s Stock

 

Schedule 4.01(c)

Governmental Approvals

 

Schedule 4.01(f)

Description of Certain Threatened Actions, etc.

 

Schedule 4.01(k)

Location of Inventory and Farm Products; Third Parties in Possession; Crops

 

Schedule 4.01(l)

Office Locations; Fictitious Names; Etc.

 

Schedule 4.01(p)

Intellectual Property

 

Schedule 4.01(t)

Environmental Compliance

 

Schedule 5.01(o)

Management

 

Schedule 5.02(a)

Description of Certain Liens, Lease Obligations, etc.

 

Schedule 5.02(k)

Transactions with Affiliates

 

Schedule 5.02(l)

Management Fees and Compensation

 

 

 

 

Exhibit A

Compliance Certificate

 

 

ii

--------------------------------------------------------------------------------


 

FIFTH AMENDED AND RESTATED

MASTER LOAN AGREEMENT

 

THIS FIFTH AMENDED AND RESTATED MASTER LOAN AGREEMENT (this “Agreement”), dated
to be effective as of September 1, 2011, between AGSTAR FINANCIAL SERVICES, PCA,
a United States corporation (“Lender”) and HERON LAKE BIOENERGY, LLC, a
Minnesota limited liability company (“Borrower”).

 

RECITALS

 

A.                                   Borrower is indebted to Lender under a Term
Note dated October 1, 2007, in the original principal amount of $59,583,000.00
(“Note One”), a Term Revolving Note dated October 1, 2007, in the original
principal amount of $5,000,000.00 (“Note Two”), and a Third Amended and Restated
Revolving Line of Credit Note dated December 30, 2010, in the original principal
amount of $6,750,000.00 (as the same has been modified from time to time, “Note
Three”). As of August 31, 2011, the outstanding principal balance (plus accrued
but unpaid interest, fees and costs) on Note One is $40,000,000.00 and on Note
Two is $8,426,134.13. As a condition for the closing of the transactions
contemplated under this Agreement, the outstanding principal balance (plus
accrued but unpaid interest, fees and costs) on Note Three will be paid or
otherwise satisfied in full.

 

B.                                     Borrower’s obligations to the Lender are
further evidenced by the Fourth Amended and Restated Master Loan Agreement dated
as of October 1, 2007, as amended by that certain First Amendment to Fourth
Amended and Restated Master Loan Agreement dated April 27, 2011 (together, the
“2007 MLA”); the Third Supplement to the Master Loan Agreement (Term Loan) dated
as of October 1, 2007 (the “Third Supplement”); the Amended and Restated Fourth
Supplement to the Master Loan Agreement (Term Revolving Loan) dated as of
April 27, 2011 (the “Fourth Supplement”); and the Amended and Restated Fifth
Supplement to the Master Loan Agreement dated December 30, 2010 (which document
was erroneously captioned First Amendment to Fifth Supplement to the Master Loan
Agreement), as amended by the First Amendment to Amended and Restated Fifth
Supplement dated March 1, 2011, Amendment No. 2 to Amended and Restated Fifth
Supplement dated April 27, 2011, Amendment No. 3 to Amended and Restated Fifth
Supplement dated June 30, 2011, and Amendment No. 4 to Amended and Restated
Fifth Supplement dated August 1, 2011 (collectively, as amended, the “Fifth
Supplement”) between Borrower and Lender.

 

C.                                     The above-described loans (the “Loans”)
were made by Lender to Borrower for the purpose of constructing and operating an
ethanol production facility near Heron Lake, Minnesota (the “Project”).

 

D.                                    The Loans are secured by, among other
things: (i) a Mortgage, Security Agreement and Assignment of Rents and Leases
dated September 29, 2005, recorded in the Office of the County Recorder of
Jackson County on September 30, 2005, as Instrument No. 244879, as amended and
restated by that certain Amended and Restated Mortgage, Security Agreement and
Assignment of Rents and Leases dated November 20, 2006, recorded in the Office
of the County Recorder of Jackson County on December 6, 2006 as Instrument
No. 248498; as amended and restated by that certain Second Amended and Restated
Mortgage, Security Agreement and Assignment of Rents and Leases dated
December 27, 2006, recorded in the Office of the County Recorder of Jackson
County on December 27, 2006 as Instrument No. 248658, as amended and restated by
that certain Third Amended and Restated Mortgage, Security Agreement and
Assignment of Rents and Leases dated May 18, 2007, recorded in the Office of the
County Recorder of Jackson County on June 4, 2007 as Instrument No. A 250019
(collectively, as amended, the “Mortgage”) under which Lender was granted a lien
in certain real property located in Jackson County, Minnesota, as described in
the Mortgage (the “Real Property”); (ii) security interests in

 

--------------------------------------------------------------------------------


 

all of the Personal Property assets of the Borrower (the “Collateral”) pursuant
to the provisions of a Security Agreement dated September 29, 2005 (the
“Security Agreement”); and (iii) collateral assignments of material contracts,
deposit account control agreements, commodity account control agreements, and
such other documents, instruments and agreements as required under the 2007 MLA
as amended, modified and supplemented from time to time.

 

E.                                      As the result of various defaults by the
Borrower under the 2007 MLA and supplements described above, Borrower and Lender
entered into a Forbearance Agreement dated as of July 2, 2010, a First Amendment
to Forbearance Agreement dated December 31, 2010, a Second Amendment to
Forbearance Agreement dated March 1, 2011, a Third Amendment to Forbearance
Agreement dated April 27, 2011, a Fourth Amendment to Forbearance Agreement
dated June 30, 2011, and a Fifth Amendment to Forbearance Agreement dated
August 1, 2011 (collectively, as amended, the “Forbearance Agreement”), which
provides for a forbearance by Lender of its remedies under the Loan Documents
(as defined in the 2007 MLA) for a period which expires not later than
September 1, 2011. In addition, the Forbearance Agreement sets forth various
covenants, agreements and milestones for the Borrower during the forbearance
period, including without limitation: (i) the continued periodic payment of
principal and interest under the Loan Documents; (ii) the acceptance of
additional capital investments by Borrower; (iii) the accrual, deferral, waiver
of fifty percent (50%), and payment, of Default Interest (as defined in the
Forbearance Agreement) on the outstanding principal balance of the Loans;
(iv) the commencement of certain remediation projects at the Project; (v) the
investment of certain amounts relating to the conversion of the Project from
coal power to natural gas power; and (vi) the obligation for Borrower to raise
additional equity or secure additional funding for its capital improvement and
operational needs (collectively, the “Modification Milestones”).

 

F.                                      To achieve part of the Modification
Milestones, Borrower has: (i) entered into a subscription agreement with Project
Viking on May 19, 2011, under which Project Viking purchased seven million class
B units of Borrower for $3,500,000 in equity capital contributions (“Project
Viking”), and (ii) proposed to enter into certain transactions with Gavilon, LLC
(“Gavilon”), including agreements relating to ethanol and distillers grains
marketing, corn supply, corn storage and the netting of payments under the
foregoing agreements (together, and as more fully defined below, the “Gavilon
Agreements”), which agreements provide for Gavilon to be granted a first
priority security interest in certain of Borrower’s “Non-Fixed Assets” as
defined in the Gavilon Agreement (the “Gavilon Liens”), which liens are proposed
to be superior to Lender’s lien therein in accordance with the terms of such
agreements but subject to the Intercreditor Agreement (as defined herein).

 

G.                                     As a condition of granting its consent to
Borrower’s continuing efforts relating to the Modification Milestones, the
execution of the Gavilon Agreements, and the grant of the Gavilon Liens, Lender
has required the execution and delivery of this Agreement, the Amended and
Restated Term Note, the Amended and Restated Term Revolving Note, and the other
Loan Documents and Related Documents described herein.

 

H.                                    The execution and delivery of this
Agreement, the Amended and Restated Term Note, the Amended and Restated Term
Revolving Note, and the other Loan Documents and Related Documents described
herein shall supersede and replace in their entirety the 2007 MLA, the Third
Supplement, the Fourth Supplement, and the Fifth Supplement, Note One, Note Two,
and Note Three, the Forbearance Agreement and all supplements, amendments,
restatements and other modifications thereof, which shall hereafter be of no
force or effect.

 

2

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, intending to be legally bound
hereby, and in consideration of Lender making one or more loans to the Borrower,
Lender and the Borrower agree as follows:

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01.                             Certain Defined Terms. As used in this
Agreement and in the other Loan Documents, the following terms shall have the
following meanings. Terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Uniform Commercial Code, in effect in
the State of Minnesota, as amended from time to time (the “UCC”). All references
to dollar amounts shall mean amounts in lawful money of the United States of
America. The terms “include”, “including” and similar terms are to be construed
as if followed by the phrase “without being limited to”.

 

“Advances” means the Loans, Letters of Credit, or Protective Advances provided
the Borrower pursuant to this Agreement.

 

“Affiliate” means, as to any Person, any other Person: (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person; (b) that directly or indirectly
beneficially owns or holds five percent (5%) or more of any class of voting
stock of such Person; or (c) five percent (5%) or more of the voting stock of
which is directly or indirectly beneficially owned or held by the Person in
question. The term “control” means the possession, directly or indirectly, of
the power to direct or cause direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise; provided, however, in no event shall the Lender or any Bank be deemed
an Affiliate of the Borrower or any of its Subsidiaries.

 

“Agreement” means this Fifth Amended and Restated Master Loan Agreement, as may
be amended or modified from time to time, together with all exhibits and
schedules attached hereto or thereto from time to time.

 

“Allowed Distributions” has the meaning set forth in Section 5.02(b).

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor statute.

 

“Borrower” means Heron Lake BioEnergy, LLC, a Minnesota limited liability
company.

 

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the laws of the State of
Minnesota of, or are in fact closed in, the State of Minnesota and, if such day
relates to any LIBOR Rate, means any such day on which dealings in dollar
deposits are conducted by and between banks in the applicable offshore dollar
interbank market.

 

“Capital Expenditures” means, for any period, the sum of all amounts that would,
in accordance with GAAP, be included as additions to property, plant and
equipment on a statement of cash flows for the Borrower during such period, with
respect to: (a) the acquisition, construction, improvement, replacement or
betterment of land, buildings, machinery, equipment or of any other

 

3

--------------------------------------------------------------------------------


 

fixed assets or leaseholds; or (b) other capital expenditures and other uses
recorded as capital expenditures having substantially the same effect.

 

“Change of Control” means: (a) any “person” or “ group” (as such terms are used
in Sections 13(d) and 14(d) of the Exchange Act), other than Project Viking,
L.L.C. or its Affiliates, is, or becomes, the beneficial owner (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of
Capital Stock of the Borrower representing more than 50% of the voting power of
the total outstanding Capital Stock of the Borrower; (b) any “person” or “group”
(as such terms are used in Section 13(d) and 14(d) of the Exchange Act) obtains
the power (whether or not exercised) to elect a majority of the board of
directors of the Borrower; or (c) the Borrower at any time ceases to own,
directly or indirectly, 100% of the Capital Stock of any Subsidiary Guarantor.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
similar ownership interests in a Person (other than a corporation) and any and
all warrants, rights or options to purchase any of the foregoing.

 

“Closing Date” means September 1, 2011.

 

“Code” means the Internal Revenue Code, as amended, and the regulations and
published interpretations thereunder.

 

“Collateral” means and includes, without limitation, all property and assets
granted as collateral security for the Loans or Indebtedness, whether real or
personal property, whether granted directly or indirectly, whether granted now
or in the future, and whether granted in the form of a security interest,
mortgage, assignment of rents, deed of trust, assignment, pledge, account
control agreement, chattel mortgage, chattel trust, factor’s lien, equipment
trust, conditional sale, trust receipt, lien, charge, lien or title retention
contract, lease or consignment intended as a security device, or any other
security or lien interest whatsoever, whether created by law, contract or
otherwise.

 

“Commitment” means the respective amounts committed to by Lender under the this
Agreement and the Notes.

 

“Compliance Certificate” means a certificate of the Treasurer, or any other
officer reasonably acceptable to the Lender, of the Borrower, substantially in
the form attached hereto as Exhibit A, setting forth the calculations of current
financial covenants and stating: (a) the Financial Statements are true and
correct and, other than the unaudited interim financial statements, have been
prepared in accordance with GAAP; (b) whether they have knowledge of the
occurrence of any Event of Default under this Agreement, and if so, stating in
reasonable detail the facts with respect thereto; and (c) reaffirm and ratify
the representations and warranties, as of the date of the certificate, contained
in this Agreement.

 

“Contractor” means and includes any person or entity, including the General
Contractor and any Affiliate of the Borrower, engaged by Borrower to work on or
to furnish materials or supplies for the Project, the Pipeline Project or the
Shaw Remediation Project.

 

“Current Portion of Long Term Debt” means that portion of Funded Debt payable
within one year from the date of such determination, determined in accordance
with GAAP.

 

“Debt” means: (a) indebtedness for borrowed money or for the deferred purchase
price of property or services; (b) obligations as lessee under leases which
shall have been or should be, in

 

4

--------------------------------------------------------------------------------


 

accordance with GAAP, recorded as capital leases; (c) obligations under direct
or indirect guaranties in respect of, and obligations (contingent or otherwise)
to purchase or otherwise acquire, or otherwise to assure a creditor against loss
in respect of, indebtedness or obligations of others of the kinds referred to in
clause (a) or (b) above or (e) through (g) below; (d) liabilities in respect of
unfunded vested benefits under plans covered by Title IV of ERISA;
(e) indebtedness in respect of mandatory redemption or mandatory dividend rights
on equity interests but excluding dividends payable solely in additional equity
interests; (f) all obligations of a Person, contingent or otherwise, for the
payment of money under any noncompete, consulting or similar agreement entered
into with the seller of a company or its assets or any other similar
arrangements providing for the deferred payment of the purchase price for an
acquisition permitted hereby or an acquisition consummated prior to the date
hereof; and (g) all obligations of a Person under any hedging agreement.

 

“Default Rate” means the lesser of: (a) the Maximum Rate; or (b) the rate per
annum which shall from day-to-day be equal to two percent (2%) in excess of the
then applicable rate of interest under any Note.

 

“Distribution” means any dividend, distribution, payment, or transfer of
property to any member of the Borrower.

 

“EBITDA” means for any period, the total of the following each calculated
without duplication for the Borrower for such period: (i) net income from
operations; plus (ii) any provision for (or less any benefit from) income taxes
included in determining such net income; plus (iii) Interest Expense deducted in
determining such net income; plus (iv) amortization and depreciation expense
deducted in determining such net income.

 

“Environmental Laws” means all laws and regulations relating to environmental,
health, safety and land use matters applicable to any property..

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.

 

“ERISA Affiliate” means any Person, trade or business that, together with the
Borrower, is or was treated as a single employer under Section 414 of the Code
or Section 4001 of ERISA.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excess Cash Flow” means EBITDA, less the sum of: (i) required payments in
respect of Funded Debt; (ii) Capital Expenditures and (iii) Allowed
Distributions.

 

“Extraordinary Items” means items which are material and significantly different
from the Borrower’s typical business activities, determined in accordance with
GAAP.

 

“Fixed Charge Coverage Ratio” means the ratio of (EBITDA +/- Extraordinary
Items) divided by the sum of Current Portion of Long Term Debt + Interest
Expense + Distributions + Maintenance Capital Expenditures) measured on a
consolidated basis.

 

“Food Security Act” means the Food Security Act of 1985, 7 U.S.C. §1631, as
amended, and the regulations promulgated thereunder.

 

5

--------------------------------------------------------------------------------


 

“Funded Debt” means the principal amount of all Debt of the Borrower having a
final maturity of more than one year from the date of origin thereof (or which
is renewable or extendible at the option of the obligor for a period or periods
more than one year from the date of origin) excluding, however, the principal
amount due under the Term Revolving Notes or any other line of credit used by
Borrower for working capital purposes, all determined in accordance with GAAP
for the period in question.

 

“GAAP” means generally accepted accounting principles of the United States of
America, consistently applied.

 

“Gavilon” means Gavilon, LLC, a Delaware limited liability company, and its
permitted Affiliates, subsidiaries and assigns.

 

“Gavilon Agreements” means the (a) Master Netting, Setoff, Credit and Security
Agreement between Gavilon and Borrower, (b) Corn Supply Agreement between
Gavilon and Borrower, (c) Corn Storage Agreement between Gavilon and Lakefield
Farmers Elevator, LLC, a Minnesota limited liability company and a Subsidiary
Guarantor, and (d) Ethanol and Distiller’s Grains Marketing Agreement between
Gavilon and Borrower, each dated on or about the date of this Agreement, as the
same may be extended, renewed, amended or otherwise modified from time to time.

 

“General Contractor” means Shaw Engineering, and its successors and assigns.

 

“Governmental Authority” means and includes any and all courts, boards,
agencies, commissions, offices, or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city, or
otherwise) whether now or hereafter in existence.

 

“Guarantor(s)” means the Subsidiary Guarantors, together with all other of the
guarantors, sureties, and accommodation parties in connection with any Loan.

 

“Guaranty” and “Guaranties” shall mean those guaranties given by a Guarantor,
pursuant to which the Guarantor shall guarantee the full and prompt payment and
performance of the Borrower under the Notes and this Agreement.

 

“HLBE — PC Investment” shall have the meaning specified in Section 2.03(b).

 

“HLBE — PC” means HLBE Pipeline Company, LLC, a Minnesota limited liability
company, a wholly owned subsidiary of Borrower.

 

“Incentive Payments” means any and all federal or state governmental subsidies,
payments, transfers or other benefits, whether now or hereafter established,
received, or scheduled to be received within thirty (30) days, by the Borrower.

 

“Income Taxes” means the applicable state, local or federal tax on the net
income of the Borrower.

 

“Intellectual Property” has the meaning specified in Section 4.01(p).

 

“Intercreditor Agreement” means that certain Intercreditor Agreement of even
date herewith between Gavilon and Lender, pursuant to which the parties have set
forth their agreements relative to the Collateral described therein.

 

6

--------------------------------------------------------------------------------


 

“Interest Expense” means for any period, the total interest expense of the
Borrower calculated on a consolidated basis.

 

“Interest Period” means the period commencing on the first day of each calendar
month and shall remain in effect until and including the last day of each
calendar month. Notwithstanding the foregoing: (a) each Interest Period which
would otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day or if such succeeding Business Day falls in the next
succeeding calendar month, on the next preceding Business Day, (b) any Interest
Period which would otherwise extend beyond the Maturity Date shall end on the
Maturity Date, and (c) no Interest Period shall have a duration of less than one
(1) month except the first and last month.

 

“Inventory” means all of the Borrower’s inventory, as such term is defined in
the UCC, whether now owned or hereafter acquired, whether consisting of whole
goods, spare parts or components, supplies or materials, whether acquired, held
or furnished for sale, for lease or under service contracts or for manufacture
or processing, and wherever located.

 

“Law” means, with respect to any Governmental Authority, any constitutional
provision, law, statute, rule, regulation, ordinance, treaty, order, decree,
judgment, decision, common law, holding injunction, Governmental Approval or
requirement of such Governmental Authority. Unless the context clearly requires
otherwise, the term “Law” shall include each of the foregoing (and each
provision thereof) as in effect at the time in question, including any
amendments, supplements, replacements, or other modifications thereto or
thereof, and whether or not in effect as of the date of this Agreement.

 

“Lender” means AgStar Financial Services, PCA, and its successors and assigns.

 

“Letter of Credit” means any letter of credit issued by Lender pursuant to the
terms of this Agreement.

 

“Letter of Credit Liabilities” means, at any time, the aggregate maximum amount
available to be drawn under all outstanding Letters of Credit (in each case,
determined without regard to whether any conditions to drawing could then be
met) and all unreimbursed drawings under Letters of Credit.

 

“LIBOR Rate” means the One Month London Interbank Offered Rate (“One Month
LIBOR”), rounded upward to the nearest ten thousandth of one percent, reported
on the tenth day of the month immediately preceding the month for which interest
is being calculated by the Wall Street Journal in its daily listing of money
rates, defined therein as the average of interbank offered rates for dollar
deposits in the London market. If One Month LIBOR is not reported on the tenth
day of a month, the One Month LIBOR reported on the first Business Day preceding
the tenth day of the month will be used. If this index is no longer available,
Lender will select a new index which is based upon comparable information. For
purposes of clarity, the parties hereto agree that it is their intention to
utilize the One Month LIBOR rate described above for each one-month period with
the applicable One Month LIBOR rate being reset for each successive one-month
period as described above, including with respect to outstanding Advances.

 

“Loan and Carrying Charges” means all commitment fees to the Lender, brokerage
fees, standby fees, interest charges, service fees, attorneys’ fees,
Contractors’ fees, developers’ fees, funding fees, title insurance fees and
charges, recording fees, registration taxes, real estate taxes, special
assessments, insurance premiums, utility charges incurred by the Borrower in the
construction of

 

7

--------------------------------------------------------------------------------


 

the Project and issuance of the Notes, all costs incurred in acquisition of the
Real Property and any other costs incurred in the development of the Project.

 

“Loan Documents” means this Agreement, the Notes, Letters of Credit, the
Security Agreement, the Mortgage and all other agreements, documents,
instruments, and certificates of the Borrower delivered to, or in favor of, the
Lender under this Agreement or in connection herewith or therewith, including,
without limitation, all agreements, documents, instruments, certificates and
delivered in connection with the extension of Advances by the Lender.

 

“Loan Obligations” means all obligations, indebtedness, and liabilities of the
Borrower to the Lender arising pursuant to any of the Loan Documents, whether
now existing or hereafter arising, whether direct, indirect, related, unrelated,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, including, without limitation, the obligation of the Borrower to repay
the Advances, interest on the Advances, and all fees, costs, and expenses
(including attorneys’ fees and expenses) provided for in the Loan Documents.

 

“Loan/Loans” means and includes the Term Loan, the Term Revolving Loan and any
other financial accommodations extended to the Borrower by the Lender pursuant
to the terms of this Agreement and the Notes.

 

“Long Term Debt” means indebtedness that matures more than one year after the
date of determination thereof.

 

“Long Term Marketing Agreement” means any contract, agreement or understanding
of the Borrower having a term of one year or more after the date of
determination thereof relating to the sale of any raw materials, inventory,
products or by-products of the Borrower, including without limitation the
Gavilon Agreements.

 

“Maintenance Capital Expenditures” means all Capital Expenditures made in the
ordinary course of business to maintain existing business operations of the
Borrower in any fiscal year, determined in accordance with GAAP.  For the sake
of clarity and the avoidance of doubt, all Capital Expenditures or investments
made relating (i) to the Pipeline Project or HLBE-PC, (ii) to convert the
Project to natural gas power, (iii) the Shaw Remediation Project, (iv) the corn
oil separation/extraction system equipment or installation, and (v) any other
Capital Expenditure for which specific lender approval is sought and granted,
shall not be considered Maintenance Capital Expenditures.

 

“Material Adverse Effect” means any materially adverse impact on (a) the
business, assets, operations, property, condition (financial or otherwise) of
the Borrower or any Subsidiary taken as a whole, (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Lender hereunder or thereunder, (c) the ability of the
Borrower to fully and timely perform any of its obligations under the Loan
Documents or (d) the Collateral or the Security Interests in favor of the Lender
on such Collateral or the perfection or priority of such Security Interests.

 

“Material Contract” means (i) any contract or any other agreement, written or
oral, of any of the Borrower or its Subsidiaries involving monetary liability of
or to any such person in an amount in excess of $500,000.00 per annum; and
(ii) any other contract or agreement, written or oral, of any of the Borrower or
any of its Subsidiaries the failure to comply with which could reasonably be
expected to have a Material Adverse Effect; provided, however, that (x) any
contract or agreement which is terminable by a party other than any of the
Borrower or its Subsidiaries

 

8

--------------------------------------------------------------------------------


 

without cause upon notice of 90 days or less, and (y) any contract or agreement
for the sale and purchase of corn for delivery within 12 months, shall not be
considered a Material Contract; provided, however, that the Gavilon Agreements
shall for all purposes be deemed to be Material Contracts.

 

“Materials of Environmental Concern” means chemicals, pollutants, contaminants,
wastes, toxic substances and hazardous substances, any toxic mold, radon gas or
other naturally occurring toxic or hazardous substance or organism and any
material that is regulated in any way, or for which liability is imposed,
pursuant to an Environmental Law.

 

“Maturity Date” means September 1, 2016.

 

“Maximum Rate” means the maximum nonusurious interest rate, if any, at any time,
or from time to time, that may be contracted for, taken, reserved, charged or
received under applicable state or federal laws.

 

“Monthly Payment Date” means the first (1st) day of each calendar month.

 

“Mortgage” means that certain Fourth Amended and Restated Mortgage, Security
Agreement and Assignment of Rents and Leases of even date herewith, pursuant to
which a mortgage interest shall be given by the Borrower to the Lender in the
Real Property to secure payment to the Lender of the Loan Obligations.

 

“Net Income” means net income of the Borrower as determined in accordance with
GAAP, after all operating expenses including salaries and bonuses.

 

“Note/Notes” means and includes the Term Note, the Term Revolving Note and any
promissory notes executed and delivered to the Lender by the Borrower pursuant
to the terms of this Agreement as the same may be amended, modified,
supplemented, extended, replaced or restated from time to time.

 

“Note Three” shall have the meaning set forth in the recitals hereto.

 

“Ordinary Trade Payable Dispute” means trade accounts payable, in an aggregate
amount not in excess of $50,000.00 with respect to the Borrower, with respect to
which: (a) there exists a bona fide dispute between Borrower and the vendor;
(b) the Borrower is contesting the same in good faith by appropriate
proceedings; and (c) the Borrower has established appropriate reserves on its
financial statements.

 

“Outstanding Credit” means, at any time of determination, the aggregate amount
of Advances then outstanding on a Loan.

 

“Outstanding Revolving Advance” means the total Outstanding Credit under this
Agreement and the Term Revolving Note.

 

“Owner Equity Ratio” means Tangible Net Worth divided by total assets, measured
on a consolidated basis, and expressed as a percentage.

 

“Participation Fee” shall have the meaning specified in Section 2.15.

 

9

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, business trust, association,
company, partnership, joint venture, Governmental Authority, or other entity.

 

“Personal Property” means all buildings, structures, equipment, fixtures,
improvements, building supplies and materials and personal property now or
hereafter attached to, located in, placed in or necessary to the use of the
improvements on the Real Property including, but without being limited to, all
machinery, fixtures, equipment, furnishings, and appliances, as well as all
renewals, replacements, additions, and substitutes thereof, and all products and
proceeds thereof, and including without limitation all accounts, instruments,
chattel paper, payment intangibles, other rights to payment, inventory, farm
products, equipment, investment property, money, deposit accounts, instruments,
insurance proceeds and general intangibles of the Borrower, whether now owned or
hereafter acquired.

 

“Pipeline Project Budget” means the statement which identifies the sources and
uses of monies in the amount of $3,148,604 for the construction of the Pipeline
Project.

 

“Pipeline Project” means any and all buildings, structures, fixtures and other
improvements made as part of the construction of a natural gas pipeline
connecting Borrower’s ethanol production facility to the natural gas pipeline
facilities of Northern Border Pipeline Company in Cottonwood County, Minnesota.

 

“Plan” means an employee pension benefit plan (as defined in Section 3(3) of
ERISA) subject to Title IV of ERISA or Section 412 of the Code that is sponsored
or maintained by the Borrower or any ERISA Affiliate, or in respect of which any
Borrower or any ERISA Affiliate has any obligations to contribution or
liability.

 

“Program” means the funds held program that Lender may offer, in its sole
discretion and on such terms and conditions as Lender may establish from time to
time, to permit the Borrower to make advance conditional payments on eligible
loans.

 

“Program Account” means that account established by the Lender under the
Program.

 

“Project” means any and all buildings, structures, fixtures, and other
improvements made to the Real Property, including without limitation those made
in conjunction with the Shaw Remediation Project or the Pipeline Project.

 

“Protective Advances” means all sums advanced for the purpose of payment of real
estate taxes (including special payments in lieu of real estate taxes), personal
property taxes (including special payments in lieu of personal property taxes),
maintenance costs, insurance premiums, remediation costs, all other items
(including capital items) deemed appropriate by the Lender to preserve and
protect the Project, Real Property, or any other Collateral from forfeiture,
casualty, loss, waste or diminution of value, and all other costs to otherwise
prepare the Project, Real Property or Collateral for sale including the cost of
any professional consultants or advisors deemed necessary or appropriate by the
Lender, and the costs of sale.

 

“Real Property” means that real property located in the County of Jackson, State
of Minnesota, owned by the Borrower, upon which the Project was constructed and
which is described in Schedule 3.01(d).

 

“Reimbursement Obligation” means the obligation of the Borrowers to reimburse
the Lender for any demand for payment or drawing under a Letter of Credit.

 

10

--------------------------------------------------------------------------------


 

“Related Documents” means and includes without limitation all promissory notes,
credit agreements, loan agreements, guaranties, security agreements, mortgages,
deeds of trust, assignments and all other instruments, agreements and documents,
whether now or hereafter existing, executed in connection with the Indebtedness.

 

“Request for Advance” shall have the meaning specified in Section 2.03(f).

 

“Revolving Advance” means an advance under the Term Revolving Note.

 

“SARA” means the Superfund Amendment and Reauthorizations Act of 1986, as
amended, and all regulations promulgated thereunder.

 

“Security Agreement” means and includes, without limitation, any agreements,
promises, covenants, arrangements, understandings, or other agreements, whether
created by law, contract, or otherwise, which evidence, govern, represent, or
create a Security Interest, as the same has been and may hereafter be amended or
otherwise modified.

 

“Security Interest” means and includes without limitation any type of collateral
security, whether in the form of a lien, charge, mortgage, assignment of rents,
deed of trust, assignment, pledge, account control agreement, chattel mortgage,
chattel trust, factor’s lien, equipment trust, conditional sale, trust receipt,
lien or title retention contract, lease or consignment intended as a security
device, or any other security or lien interest whatsoever, whether created by
law, contract, or otherwise.

 

“Shaw Remediation Project” means the engineering and mercury emission
remediation project at the Project being conducted or to be conducted by the
General Contractor to the extent the same is required or necessary following
conversion of the Project from coal power to natural gas power.

 

“Subordinated Debt” means the following Debt: (i) tax increment financing;
(ii) debt owed the State of Minnesota or its agencies; and (iii) debt owed
Federated Rural Electric Association/USDA; and (iv) other Debt which has been
approved by Lender in writing and subject to a subordination agreement
acceptable to Lender in its sole discretion.

 

“Subordination Agreement” means a subordination agreement in a form and
substance acceptable to the Lender, pursuant to which any Person, claiming a
Security Interest in any portion of the Pipeline Project located on the Real
Property, has agreed to subordinate such interest to the Security Interests of
the Lender.

 

“Subsidiary” as to any Person, means any corporation or other entity in which
more than 50% of all equity interests is owned directly or indirectly by such
Person. Unless otherwise qualified herein, all references to a “Subsidiary” or
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Subsidiary Guarantors” means collectively Lakefield Farmers Elevator, LLC, a
Minnesota limited liability company, HLBE-PC, and any other Person which becomes
a Subsidiary Guarantor as provided under Section 5.02(h).

 

“Tangible Net Worth” means the excess of total assets over total liabilities
except Subordinated Debt, total assets and total liabilities each to be
determined in accordance with GAAP consistent

 

11

--------------------------------------------------------------------------------


 

with those applied in the preparation of the financial statements referred to in
Section 5.01(c) for the Borrower, excluding, however, from the determination of
total assets: (i) goodwill, organizational expenses, research and development
expenses, trademarks, trade names, copyrights, patents, patent applications,
licenses and rights in any thereof, and other similar intangibles; (ii) treasury
stock; (iii) securities which are not readily marketable; (iv) cash held in a
sinking or other analogous fund established for the purpose of redemption,
retirement or prepayment of capital stock or Debt; (v) any write-up in the book
value of any asset resulting from a revaluation thereof subsequent to the
Closing Date; (vi) amortized start-up costs; and (vii) any items not included in
clauses (i) through (vi) above which are treated as intangibles in conformity
with GAAP.

 

“Tax Distributions” has the meaning specified in Section 5.02(b).

 

“Term Loan” means any amortizing loan with a maturity of greater than one year
provided by the Lender to the Borrower pursuant to the terms and conditions of
this Agreement.

 

“Term Loan Maturity Date” means September 1, 2016.

 

“Term Note” means that certain Amended and Restated Term Note of even date
herewith executed and delivered to the Lender by the Borrower in the amount of
$40,000,000.00 and pursuant to the terms and conditions provided for in the
Agreement.

 

“Term Revolving Loan Commitment” shall mean the following:

 

On the Closing Date

 

$

 8,008,689.00

September 1, 2012

 

$

 7,508,689.00

September 1, 2013

 

$

 7,008,689.00

September 1, 2014

 

$

 6,508,689.00

September 1, 2015

 

$

 6,008,689.00

 

“Term Revolving Loan” means the revolving loan provided by the Lender to the
Borrower pursuant to the terms and conditions of the Term Revolving Note and
this Agreement.

 

“Term Revolving Loan Maturity Date” means September 1, 2016.

 

“Term Revolving Loan Termination Date” shall have the meaning specified in
Section 2.03(a).

 

“Term Revolving Note” means that Amended and Restated Term Revolving Note of
even date herewith, in the amount of $8,008,689.00 pursuant to the terms and
conditions provided for herein.

 

“Underwriting Fee” shall have the meaning specified in Section 2.15.

 

“Unused Commitment Fee” shall have the meaning specified in Section 2.15.

 

“Working Capital” means current assets of the Borrower, including the available
commitment under the Term Revolving Loan, less current liabilities of the
Borrower.

 

Section 1.02.                             Accounting Matters. All accounting
terms not specifically defined herein shall be construed in accordance with
GAAP, except as otherwise stated herein. To enable the ready and consistent
determination of compliance by the Borrower with its obligations under this
Agreement, the

 

12

--------------------------------------------------------------------------------


 

Borrower will not change the manner in which either the last day of its fiscal
year or the last days of the first three fiscal quarters of its fiscal years is
calculated.

 

Section 1.03.                             Construction. Wherever herein the
singular number is used, the same shall include the plural where appropriate,
and words of any gender shall include each other gender where appropriate. The
headings, captions or arrangements used in any of the Loan Documents are, unless
specified otherwise, for convenience only and shall not be deemed to limit,
amplify or modify the terms of the Loan Documents, nor affect the meaning
thereof.

 

ARTICLE II

AMOUNTS AND TERMS OF THE LOANS

 

Section 2.01.                             Loans. Subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties set forth in this Agreement, the Lender has agreed to lend to
Borrower the following amounts, for the purposes as further described below:

 

(a)                                  Term Loan. Lender agrees to lend to the
Borrower and the Borrower agrees to borrow from the Lender a Term Loan in the
amount of Forty Million and No/100 Dollars ($40,000,000.00) pursuant to the
terms and conditions set forth in Section 2.02 and the Term Note.

 

(b)                                 Term Revolving Loan. Lender agree to lend to
the Borrower, on the Closing Date, and from time to time thereafter on a
revolving basis, an amount not to exceed $8,008,689.00, pursuant to the terms
and conditions set forth in Section 2.03 and the Term Revolving Note.

 

Section 2.02.                             Term Loan.

 

(a)                                  Term Loan. Lender agrees to lend to the
Borrower and the Borrower agrees to borrow from the Lender a Term Loan in the
amount of Forty Million and No/100 Dollars ($40,000,000.00) pursuant to the
terms and conditions set forth in this Section 2.02 and the Term Note. The Term
Loan shall be comprised of two tranches of Twenty Million and No/100 Dollars
($20,000,000.00) each, with the first tranche bearing interest at the variable
rate set forth in Section 2.02(c)(i), and the second tranche bearing interest at
the rate set forth in Section 2.02(c)(ii).

 

(b)                                 Term Loan Term. The Term Loan term shall run
for a period beginning on the Closing Date and ending on the Term Loan Maturity
Date.

 

(c)                                  Term Loan Interest Rates.

 

(i)                                     Variable Rate. Subject to the provisions
of Sections 2.04 and 2.09, Twenty Million and no/100 dollars ($20,000,000.00) of
the Term Loan shall bear interest at a rate per annum equal to the greater of
(A) LIBOR Rate plus three hundred fifty (350) basis points or (B) five percent
(5.0%). The rate of interest due thereon shall initially be determined as of the
Closing Date and shall thereafter be adjusted as and when LIBOR Rate changes.
All such adjustments to the rate of interest shall be made and become effective
as of the first day of the month following the date of any change in LIBOR Rate
and shall remain in effect until and including the day immediately preceding the
next such adjustment (each such day hereinafter being referred to as an
“Adjustment Date”). All such adjustments to the rate of interest shall be made
and become effective as of the first Adjustment Date following such change in
the LIBOR Rate. All such adjustments to said rate shall be made and become
effective as of the Adjustment Date, and said rate as adjusted shall remain in
effect until and including the day immediately preceding the next Adjustment
Date. Interest shall be computed on the basis of a year of three hundred sixty
five (365) days, but charged for actual days principal is outstanding.

 

13

--------------------------------------------------------------------------------


 

(ii)                                  Fixed Rate. Subject to the provisions of
Sections 2.04 and 2.09, Twenty Million and no/100 dollars ($20,000,000.00) of
the Term Loan shall bear interest from the Closing Date and until the third
(3rd) anniversary of the Closing Date at a fixed rate equal to five and
three-quarters percent (5.75%) per annum. On the third (3rd) anniversary of the
Closing Date, such interest rate will be adjusted, and on dates occurring at
successive intervals of three years each thereafter during the remaining term of
the Term Loan. The adjusted interest rate will be calculated by adding 225 basis
points to the then current index. The index for adjustments is the Lender’s cost
of funds for three-year adjustable rate products. Lender’s cost of funds is the
rate determined by the Lender to represent the Lender’s direct and indirect cost
of acquiring funds with a term equal to the applicable interest period and
interest rate product selected by the Borrower. Interest shall be computed on
the basis of a year of three hundred sixty five (365) days, but charged for
actual days principal is outstanding.

 

(d)                                 Term Loan Payments. Beginning on first
Monthly Payment Date following the Closing Date and on each Monthly Payment Date
thereafter until the Term Loan Maturity Date, the Borrower shall make equal
monthly payments of principal and accrued interest in such amounts as will be
required to fully amortize the entire outstanding principal of the Term Loan,
over a period not to exceed ten (10) years from the Closing Date. The amount of
said monthly payments shall be recalculated and, if necessary, adjusted to
account for changes in the effective rate of interest hereunder and to maintain
said ten (10) year amortization. The entire unpaid principal balance and accrued
and unpaid interest on the Term Loan is due and payable in full on the Term Loan
Maturity Date.

 

(e)                                  Excess Cash Flow Sweep. In addition to all
other payments of principal and interest required hereunder and under the Term
Note, the Borrower shall remit to Lender, beginning with the first fiscal year
end following the Closing Date and continuing throughout the term of the Term
Loan, an amount equal to 25% of the Borrower’s Excess Cash Flow for the
immediately preceding fiscal year (the “Excess Cash Flow Payment”), which shall
be calculated based upon the immediately preceding fiscal year end audited
financial statements of the Borrower, on or before 90 days after the end of each
fiscal year, and which shall be paid on or before 120 days after the end of the
fiscal year for which the payment is calculated. Total Excess Cash Flow Payments
required hereunder shall not exceed Two Million and No/100 Dollars
($2,000,000.00) for any fiscal year. All Excess Cash Flow Payments shall be
applied to the reduction of the outstanding principal balance of the Term Loan.
No Excess Cash Flow Payments shall be required for a fiscal year where
Borrower’s Owner’s Equity Ratio is greater than 50% as calculated at the end of
the fiscal year for which the Excess Cash Flow Payment is being calculated.

 

(f)                                    Prepayment of Term Loan. The Borrower
may, by notice to the Lender, prepay the outstanding amount of the Term Loan in
whole or in part with accrued interest to the date of such prepayment on the
amount prepaid, without penalty or premium, except as otherwise provided in this
Agreement. Any prepayment does not otherwise affect Borrower’s obligations to
pay any fees due hereunder. The Term Loan is subject to mandatory prepayment, at
the option of the Lender, as set forth herein.

 

Section 2.03.                             Term Revolving Loan.

 

(a)                                  Term Revolving Loan. On the terms and
conditions set forth herein, Lender agrees to make one or more advances to the
Borrower, during the period beginning on the Closing Date and ending on the
Business Day immediately preceding the Term Revolving Loan Maturity Date (the
“Term Revolving Loan Termination Date”), in an aggregate principal amount
outstanding at any one time not to exceed Term Revolving Loan Commitment. The
Term Revolving Loan Commitment shall expire at 12:00 noon Central time on the
Term Revolving Loan Maturity Date. Term Revolving Loan amounts borrowed and
repaid or prepaid may be reborrowed at any time prior to and including the Term

 

14

--------------------------------------------------------------------------------


 

Revolving Loan Termination Date provided, however, that at no time shall the sum
of the Outstanding Revolving Advances exceed the Term Revolving Loan Commitment.
The Borrower shall, without penalty or premium and within five (5) days
following each anniversary date of the Closing Date, prepay the Outstanding
Revolving Advances in the amount, if any, by which the Outstanding Credit on
such date exceeds the Term Revolving Loan Commitment then in effect, together
with accrued interest thereon to the date of such prepayment.

 

(b)                                 Purpose. Revolving Advances under the Term
Revolving Loan may be used for working capital, cash and inventory management
purposes of the Borrower, including closing costs and fees associated with the
Term Revolving Loan. In addition to the foregoing, Borrower may use the proceeds
of one or more Revolving Advances for Pipeline Project work being completed on
the Real Property, for the Shaw Remediation Project, to convert the Project to
natural gas power, to make capital expenditure relating to the corn oil
separation/extraction system equipment or installation thereof, and to make
equity investments in, and to acquire all of the limited liability company
membership interest in HLBE — PC (the “HLBE — PC Investment”). The Borrower
agrees that the proceeds of the Term Revolving Loan are to be used only for the
purposes set forth in this Section 2.03(b).

 

(c)                                  Term Revolving Loan Term. The Term
Revolving Loan shall mature on the Term Revolving Loan Maturity Date.

 

(d)                                 Interest Rate. Subject to the provisions of
Sections 2.04 and 2.09, the Term Revolving Loan shall bear interest at a rate
per annum equal to the greater of (A) LIBOR Rate plus three hundred fifty (350)
basis points or (B) five percent (5.0%). The rate of interest due thereon shall
initially be determined as of the Closing Date and shall thereafter be adjusted
as and when LIBOR Rate changes. All such adjustments to the rate of interest
shall be made and become effective as of the first day of the month following
the date of any change in LIBOR Rate and shall remain in effect until and
including the day immediately preceding the next such adjustment (each such day
hereinafter being referred to as an “Adjustment Date”). All such adjustments to
the rate of interest shall be made and become effective as of the first
Adjustment Date following such change in the LIBOR Rate. All such adjustments to
said rate shall be made and become effective as of the Adjustment Date, and said
rate as adjusted shall remain in effect until and including the day immediately
preceding the next Adjustment Date. Interest shall be computed on the basis of a
year of three hundred sixty five (365) days, but charged for actual days
principal is outstanding.

 

(e)                                  Repayment of the Term Revolving Loan. The
Borrower will pay interest on the Term Revolving Loan on the first (1st) day of
each month, commencing on the first (1st) Monthly Payment Date following the
date on which the first Advance is made on the Term Revolving Loan, and
continuing on each Monthly Payment Date thereafter until the Term Revolving Loan
Maturity Date. On the Term Revolving Loan Maturity Date, the amount of the then
unpaid principal balance of the Term Revolving Loan and any and all other
amounts due and owing hereunder or under any other Loan Document relating to the
Term Revolving Loan shall be due and payable. If any Payment Date is not a
Business Day, then the principal installment then due shall be paid on the next
Business Day and shall continue to accrue interest until paid.

 

(f)                                    Making the Advances.

 

(i)                                     Revolving Advances. Each Revolving
Advance shall be made, on notice from the Borrower (a “Request for Advance”) to
the Lender delivered before 12:00 Noon (Minneapolis, Minnesota time) on a
Business Day which is at least three (3) Business Days prior to the date of such
Revolving Advance specifying the amount of such Revolving Advance, provided
that, no Revolving Advance shall be made while an Event of Default exists or if
the interest rate for such LIBOR Rate Loan

 

15

--------------------------------------------------------------------------------


 

would exceed the Maximum Rate. Any Request for Advance applicable to a Revolving
Advance received after 12:00 Noon (Minneapolis, Minnesota time) shall be deemed
to have been received and be effective on the next Business Day. The amount so
requested from the Lender shall, subject to the terms and conditions of this
Agreement, be made available to the Borrower by: (i) depositing the same, in
same day funds, in an account of the Borrower; or (ii) wire transferring such
funds to a Person or Persons designated by the Borrower in writing.

 

(ii)                                  Requests for Advances Irrevocable. Each
Request for Advance shall be irrevocable and binding on the Borrower and the
Borrower shall indemnify the Lender against any loss or expense it may incur as
a result of any failure to borrow any Advance after a Request for Advance is
made (including any failure resulting from the failure to fulfill on or before
the date specified for such Advance the applicable conditions set forth herein,
including, without limitation, any loss (including loss of anticipated profits)
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by the Lender to fund such Advance) when such Advance, as a
result of such failure, is not made on such date.

 

(iii)                               Minimum Amounts. Each Revolving Advance
shall be in a minimum amount equal to $50,000.00.

 

(iv)                              Unused Commitment Fee. In addition to the fees
payable hereunder, Borrower agrees to pay to the Lender an Unused Commitment Fee
on the average daily unused portion of such Lender’s commitment under the Term
Revolving Loan at the rate of 0.35% per annum, payable in arrears in quarterly
installments payable on the first (1st) day of each calendar quarter during the
term of the Term Revolving Loan.

 

(v)                                 Conditions Precedent to All Advances. The
Lender’s obligation to make each Advance under the Term Revolving Note shall be
subject to the terms, conditions and covenants set forth herein, including,
without limitation, the following further conditions precedent:

 

(A)                              Representations and Warranties. The
representations and warranties set forth herein are true and correct in all
material respects as of the date of the request for any Advance, except as
disclosed in writing to the Lender, to the same extent and with the same effect
as if made at and as of the date thereof except as disclosed in writing to the
Lender;

 

(B)                                No Defaults. No Event of Default has occurred
and is continuing; and

 

(C)                                Government Action. No license, permit,
permission or authority necessary for the construction or operation of the
Project has been revoked or challenged by or before any Governmental Authority.

 

(g)                                 Letters of Credit.

 

(i)                                     Commitment to Issue. The Borrower may
request Revolving Advances by the Lender, and the Lender, subject to the terms
and conditions of this Agreement, may, in its sole discretion, issue letters of
credit for any Borrower’s account; provided, however, that:

 

(A)                              the aggregate amount of outstanding Letter of
Credit Liabilities shall not at any time exceed $3,000,000.00;

 

16

--------------------------------------------------------------------------------


 

(B)                                the maturity or expiry date of each Letter of
Credit shall be no later than the Maturity Date; and

 

(C)                                the sum of the outstanding Letters of Credit
plus the Outstanding Revolving Advances shall not at any time exceed the
available Term Revolving Loan Commitment.

 

(ii)                                  Letter of Credit Request Procedure. The
Borrower shall give the Lender irrevocable prior notice (effective upon receipt)
on or before 3:00 P.M. (Minneapolis, Minnesota time) on the Business Day three
Business Days prior to the date of the requested issuance of a Letter of Credit
specifying the requested amount, expiry date and issuance date of each Letter of
Credit to be issued and the nature of the transactions to be supported thereby.
Any such notice received after 3:00 P.M. (Minneapolis, Minnesota time) on a
Business Day shall be deemed to have been received and be effective on the next
Business Day. Each Letter of Credit shall have an expiration date that occurs on
or before the Term Revolving Loan Maturity Date, shall be payable in U.S.
dollars, must be satisfactory in form and substance to the Lender, and shall be
issued pursuant to such documentation as the Lender may require, including,
without limitation, the Lender’s standard form letter of credit request and
reimbursement agreement.

 

(iii)                               Letter of Credit Fees. The Borrower shall
pay to the Lender for (A) all fees, costs, and expenses of the Lender arising in
connection with any Letter of Credit, including the Lender’s customary fees for
amendments, transfers, and drawings on Letters of Credit, and (B) on the date of
the issuance of the Letter of Credit, and at the anniversary date of issuance of
such Letter of Credit, an issuance fee equal to two and one-half (2.5%) percent,
on an annualized basis, of the maximum amount available to be drawn under the
Letter of Credit.

 

(iv)                              Funding of Drawings. Upon receipt from the
beneficiary of any Letter of Credit of any demand for payment or other drawing
under such Letter of Credit, the Lender shall promptly notify the Borrower as to
the amount to be paid as a result of such demand or drawing and the respective
payment date. Any notice pursuant to the forgoing sentence shall specify the
amount to be paid as a result of such demand or drawing and the respective
payment date.

 

(v)                                 Reimbursements. After receipt of the notice
delivered pursuant to clause (iv) of this subsection with respect to a Letter of
Credit, the Borrower shall be irrevocably and unconditionally obligated to
reimburse the Lender for any amounts paid by the Lender upon any demand for
payment or drawing under the applicable Letter of Credit, without presentment,
demand, protest, or other formalities of any kind other than the notice required
by clause (iv) of this subsection. Such reimbursement shall occur no later than
3:00 P.M. (Minneapolis, Minnesota time) on the date of payment under the
applicable Letter of Credit if the notice under clause (iv) of this subsection
is received by 2:00 P.M. (Minneapolis, Minnesota time) on such date or by
11:00 A.M. (Minneapolis, Minnesota time) on the next Business Day, if such
notice is received after 2:00 P.M. (Minneapolis, Minnesota time). All payments
on the Reimbursement Obligations (including any interest earned thereon) shall
be made to the Lender for the account of the Lender in U.S. dollars and in
immediately available funds, without set-off, deduction, or counterclaim.

 

(vi)                              Reimbursement Obligations Absolute. The
Reimbursement Obligations of the Borrower under this Agreement are absolute,
unconditional, and irrevocable, and shall be performed strictly in accordance
with the terms of the Loan Documents under all circumstances whatsoever and the
Borrower hereby waives any defense to the payment of the Reimbursement
Obligations based on any circumstance whatsoever, including, without limitation,
in any case, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit or any other Loan Document; (B) any
amendment or waiver of or any consent to departure from any Loan Document;

 

17

--------------------------------------------------------------------------------


 

(C) the existence of any claim, set-off, counterclaim, defense, or other rights
which any Borrower or any other Person may have at any time against any
beneficiary of any Letter of Credit, the Lender or any other Person, whether in
connection with any Loan Document or any unrelated transaction; (D) any
statement, draft, or other documentation presented under any Letter of Credit
proving to be forged, fraudulent, invalid, or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;
(E) payment by the Lender under any Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; or (F) any other circumstance whatsoever, whether or not similar to any
of the foregoing; provided that Reimbursement Obligations with respect to a
Letter of Credit may be subject to avoidance by a Borrower if the Borrower
proves in a final non-appealable judgment that it was damaged and that such
damage arose directly from the Lender’s willful misconduct or gross negligence
in determining whether the documentation presented under the Letter of Credit in
question complied with the terms thereof.

 

(vii)         Lender Responsibility. Borrower assumes all risks of the acts or
omissions of any beneficiary of any Letter of Credit with respect to its use of
such Letter of Credit. Neither the Lender, nor any of its respective officers or
directors shall have any responsibility or liability to the Borrower or any
other Person for: (A) the failure of any draft to bear any reference or adequate
reference to any Letter of Credit, or the failure of any documents to accompany
any draft at negotiation, or the failure of any Person to surrender or to take
up any Letter of Credit or to send documents apart from drafts as required by
the terms of any Letter of Credit, or the failure of any Person to note the
amount of any instrument on any Letter of Credit, each of which requirements, if
contained in any Letter of Credit itself, it is agreed may be waived by the
Lender; (B) errors, omissions, interruptions, or delays in transmission or
delivery of any messages; (C) the validity, sufficiency, or genuineness of any
draft or other document, or any endorsement(s) thereon, even if any such draft,
document or endorsement should in fact prove to be in any and all respects
invalid, insufficient, fraudulent, or forged or any statement therein is untrue
or inaccurate in any respect; (D) the payment by the Lender to the beneficiary
of any Letter of Credit against presentation of any draft or other document that
does not comply with the terms of the Letter of Credit; or (E) any other
circumstance whatsoever in making or failing to make any payment under a Letter
of Credit. The Lender may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary.

 

Section 2.04.          Adjustments to Interest Rate. Notwithstanding any other
provision of this Agreement, the Notes, or the Related Documents, the rate of
interest under any Loan which bears interest on a variable rate, shall be
adjusted according to the following schedule should the Owner’s Equity Ratio of
the Borrower, measured on a consolidated basis, achieve the levels set forth
below:

 

Owner’s

 

Equity Interest Rate

 

 

 

Less than 49.99%

 

Applicable LIBOR Rate plus 350 basis points

 

 

 

50.00%—59.99%

 

Applicable LIBOR Rate plus 325 basis points

 

 

 

Greater Than 60.00%

 

Applicable LIBOR Rate plus 300 basis points

 

Upon delivery of the monthly financial statements and the Compliance Certificate
pursuant to Section 5.01(c)(iii) for each month that corresponds with each month
end, the rate of interest for any month shall automatically be adjusted in
accordance with the Owner’s Equity Ratio set forth therein and the rates set
forth above. Such automatic adjustment to the rate of interest shall take effect
as of the first Business Day of the month following the month in which the
Lender received the related Compliance Certificate. The term “Adjustment Date”
shall mean each such Business Day when such rates, margins or fees change

 

18

--------------------------------------------------------------------------------


 

pursuant to the immediately prior sentence or the next following sentence. If
the Borrower fails to deliver such Compliance Certificate which so sets forth
the Owner’s Equity Ratio within the period of time required by
Section 5.01(c)(iii) hereof or if any Event of Default occurs, the rate of
interest shall automatically be adjusted to a rate equal to the applicable LIBOR
Rate plus 375 basis points, such automatic adjustments: (a) to take effect as of
the first Business Day after the last day on which the Borrower were required to
deliver the applicable Compliance Certificate in accordance with
Section 5.01(c)(iii) hereof or in the case of an Event of Default, on the date
the written notice is given to the Borrower; and (b) to remain in effect until
subsequently adjusted in accordance herewith upon the delivery of such
Compliance Certificate or, in the case of an Event of Default, when such Event
of Default has been cured to the satisfaction of the Lender.

 

Section 2.05.          Default Interest. In addition to the rights and remedies
set forth above and notwithstanding any Note: (i) if the Borrower fails to make
any payment to Lender when due (including, without limitation, any purchase of
equity of Lender when required), then at Lender’s option in each instance, such
obligation or payment shall bear interest from the date due to the date paid at
2% per annum in excess of the rate of interest that would otherwise be
applicable to such obligation or payment; (ii) upon the occurrence and during
the continuance of an Event of Default beyond any applicable cure period, if
any, at Lender’s option in each instance, the unpaid balances of the Loans shall
bear interest form the date of the Event of Default or such later date as Lender
shall elect at 2% per annum in excess of the rate(s) of interest that would
otherwise be in effect on the Loans under the terms of the applicable Note;
(iii) after the maturity of any Loan, whether by reason of acceleration or
otherwise, the unpaid principal balance of the Loan (including without
limitation, principal, interest, fees and expenses) shall automatically bear
interest at 2% per annum in excess of the rate of interest that would otherwise
be in effect on the Loan under the terms of the applicable Note. Interest
payable at the Default Rate shall be payable from time to time on demand or, if
not sooner demanded, on the last day of each calendar month.

 

Section 2.06.          Late Charge. If any payment of principal or interest due
under this Agreement or any Note is not paid within ten (10) days of the due
date thereof, the Borrower shall, in addition to such amount, pay a late charge
equal to five percent (5%) of the amount of such payment.

 

Section 2.07.          Changes in Law Rendering Certain LIBOR Rate Loans
Unlawful. In the event that any change in any applicable law (including the
adoption of any new applicable law) or any change in the interpretation of any
applicable law by any judicial, governmental or other regulatory body charged
with the interpretation, implementation or administration thereof, should make
it (or in the good-faith judgment of the Lender should raise a substantial
question as to whether it is) unlawful for the Lender to make, maintain or fund
LIBOR Rate Loans, then: (a) the Lender shall promptly notify each of the other
parties hereto; and (b) the obligation of the Lender to make LIBOR rate loans of
such type shall, upon the effectiveness of such event, be suspended for the
duration of such unlawfulness. During the period of any suspension, Lender shall
make loans to Borrower that are deemed lawful and that as closely as possible
reflect the terms of this Agreement.

 

Section 2.08.          Payments and Computations.

 

(a)           Method of Payment. Except as otherwise expressly provided herein,
all payments of principal, interest, and other amounts to be made by the
Borrower under the Loan Documents shall be made to the Lender in U.S. dollars
and in immediately available funds, without set-off, deduction, or counterclaim,
not later than 2:00 P.M. (Minneapolis, Minnesota time) on the date on which such
payment shall become due (each such payment made after such time on such due
date to be deemed to have been made on the next succeeding Business Day). The
Borrower shall, at the time of making each such payment, specify to the Lender
the sums payable under the Loan Documents to which such payment is to be applied
and in the event that the Borrower fail to so specify or if an Event of Default
exists, the Lender

 

19

--------------------------------------------------------------------------------


 

may apply such payment and any proceeds of any Collateral to the Loan
Obligations in such order and manner as it may elect in its sole discretion.

 

(b)           Application of Funds. Lender may apply all payments received by it
to the Loan Obligations in such order and manner as Lender may elect in its sole
discretion; provided that any payments received from any Guarantor or from any
disposition of any collateral provided by such Guarantor shall only be applied
against obligations guaranteed by such Guarantor.

 

(c)           Payments on a Non-Business Day. Whenever any payment under any
Loan Document shall be stated to be due on a day that is not a Business Day,
such payment may be made on the next succeeding Business Day, and such extension
of time shall in such case be included in the computation of the payment of
interest and fees, as the case may be.

 

(d)           Proceeds of Collateral. All proceeds received by the Lender from
the sale or other liquidation of the Collateral when an Event of Default exists
shall first be applied as payment of the accrued and unpaid fees and expenses of
the Lender hereunder, including, without limitation, under Section 7.04 and then
to all other unpaid or unreimbursed Loan Obligations (including reasonable
attorneys’ fees and expenses) owing to the Lender and then any remaining amount
of such proceeds shall be applied to the unpaid amounts of Loan Obligations,
until all the Loan Obligations have been paid and satisfied in full or cash
collateralized. After all the Loan Obligations (including without limitation,
all contingent Loan Obligations) have been paid and satisfied in full, all
Commitments terminated and all other obligations of the Lender to the Borrower
otherwise satisfied, any proceeds of Collateral shall be delivered to the Person
entitled thereto as directed by the Borrower or as otherwise determined by
applicable law or applicable court order.

 

(e)           Computations. Except as expressly provided otherwise herein, all
computations of interest and fees shall be made on the basis of actual number of
days lapsed over a year of 365 or 366 days, as appropriate. Interest shall
accrue from and include the date of borrowing, but exclude the date of payment.

 

Section 2.09.          Maximum Amount Limitation. Anything in this Agreement,
any Note, or the other Loan Documents to the contrary notwithstanding, Borrower
shall not be required to pay unearned interest on any Note or any of the Loan
Obligations, or ever be required to pay interest on any Note or any of the Loan
Obligations at a rate in excess of the Maximum Rate, if any. If the effective
rate of interest which would otherwise be payable under this Agreement, any Note
or any of the other Loan Documents would exceed the Maximum Rate, if any, then
the rate of interest which would otherwise be contracted for, charged, or
received under this Agreement, any Note or any of the other Loan Documents shall
be reduced to the Maximum Rate, if any. If any unearned interest or discount or
property that is deemed to constitute interest (including, without limitation,
to the extent that any of the fees payable by Borrower for the Loan Obligations
to the Lender under this Agreement, any Note, or any of the other Loan Documents
are deemed to constitute interest) is contracted for, charged, or received in
excess of the Maximum Rate, if any, then such interest in excess of the Maximum
Rate shall be deemed a mistake and canceled, shall not be collected or
collectible, and if paid nonetheless, shall, at the option of the holder of such
Note, be either refunded to the Borrower, or credited on the principal of such
Note. It is further agreed that, without limitation of the foregoing and to the
extent permitted by applicable law, all calculations of the rate of interest or
discount contracted for, charged or received by the Lender under its Note, or
under any of the Loan Documents, that are made for the purpose of determining
whether such rate exceeds the Maximum Rate applicable to the Lender, if any,
shall be made, to the extent permitted by applicable laws (now or hereafter
enacted), by amortizing, prorating and spreading during the period of the full
terms of the Advances evidenced by the Notes, and any renewals thereof all
interest at any time contracted for, charged or received by Lender in connection
therewith. This Section 2.09 shall control every other

 

20

--------------------------------------------------------------------------------


 

provision of all agreements among the parties to this Agreement pertaining to
the transactions contemplated by or contained in the Loan Documents, and the
terms of this Section 2.09 shall be deemed to be incorporated in every Loan
Document and communication related thereto.

 

Section 2.10.          Lender Records. All advances and all payments or
prepayments made thereunder on account of principal or interest may be evidenced
by the Lender in accordance with its usual practice in an account or accounts
evidencing such advances and all payments or prepayments thereunder from time to
time and the amounts of principal and interest payable and paid from time to
time thereunder; in any legal action or proceeding in respect of the Notes, the
entries made in such account or accounts shall be prima facie evidence of the
existence and amounts of all advances and all payments or prepayments made
thereunder on account of principal or interest. Lender shall provide monthly
statements of such entries to Borrower for the purpose of confirming the
accuracy of such entries.

 

Section 2.11.          Loan Payments. During the continuance of an Event of
Default, the Lender may deduct any obligations due or any other amounts due and
payable by the Borrower under the Loan Documents from any accounts maintained
with the Lender.

 

Section 2.12.          Purchase of Equity Interests in AgStar Financial
Services, PCA. In addition to (and not in lieu of) the other amounts payable by
Borrower under this Agreement, Borrower shall purchase $1,000.00 of equity
interests in AgStar Financial Services, PCA. The purchase price for the equity
interests shall be payable in full on or prior to the date hereof. Such
purchases of equity interests shall comply with AgStar Financial Services, PCA’s
respective by-laws and capital plans applicable to borrowers generally. Borrower
hereby acknowledges receipt of the following information and materials
pertaining to AgStar Financial Services, PCA prior to the execution of this
Agreement: (i) copies of the by-laws of AgStar Financial Services, PCA; (ii) a
written description of the terms and conditions under which the equity interests
are issued; (iii) a copy of the most recent annual reports of AgStar Financial
Services, PCA; and (iv) if more recent than the latest annual reports, the
latest quarterly reports of AgStar Financial Services, PCA. AgStar Financial
Services, PCA shall possess a statutory security interest in its equity
interests. AgStar Financial Services, PCA reserves the right to sell
participations on a non-patronage basis. Borrower acknowledges and agrees that:
(a) only the portions of the Loans provided to Borrower by AgStar Financial
Services, PCA are entitled to patronage distributions in accordance with the
bylaws of AgStar Financial Services, PCA and its practices and procedures; and
(b) any patronage or similar payments to which Borrower is entitled as a result
of its ownership of the equity interests in AgStar Financial Services, PCA will
not be based on any of the Loans not belonging to AgStar Financial Services, PCA
or in which AgStar Financial Services, PCA has granted a participation interest
at any time.

 

Section 2.13.          Compensation. Upon the request of the Lender, the
Borrower shall pay to the Lender such amount or amounts as shall be sufficient
(in the reasonable opinion of the Lender) to compensate it for any loss, cost,
or expense (excluding loss of anticipated profits incurred by it) as a result
of: (i) any payment, prepayment, or conversion of a LIBOR rate loan for any
reason on a date other than the last day of the Interest Period for such Loan;
or (ii) any failure by the Borrower for any reason (including, without
limitation, the failure of any condition precedent specified in Section 3.01 to
be satisfied) to borrow, extend, or prepay a LIBOR rate loan on the date for
such borrowing, extension, or prepayment specified in the relevant notice of
borrowing, extension or prepayment under this Agreement. Such indemnification
may include any amount equal to the excess, if any, of: (a) the amount of
interest which would have accrued on the amount so prepaid, or not so borrowed,
converted or extended, for the period from the date of such prepayment or of
such failure to borrower, convert or extend to the last day of the applicable
Interest Period (or in the case of a failure to borrow, convert or extend, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such loan as provided for herein;
over (b) the amount of interest (as reasonably determined by

 

21

--------------------------------------------------------------------------------


 

the Lender) which would have accrued to the Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank LIBOR market. The covenants of the Borrower set forth in this
Section 2.13 shall survive the repayment of the Loans and other obligations
under the Loan Documents hereunder.

 

Section 2.14.          Funds Held Program. Lender, in its sole discretion, may
offer a funds held program (the “Program”) to permit the Borrower to make
advance conditional payments on designated loans, on such terms and conditions
as the Lender may establish from time to time. Lender reserves the right, in its
discretion, to amend or terminate the Program at any time upon notice to
Borrower. The following terms and conditions apply to all Program accounts in
connection with loans from Lender:

 

(a)           Advance Payments. Subject to Lender’s rights to direct the
application of payments, an advance payment made to be applied to any amounts
due and owing to the Lender on the Loan Obligations in the future, or used for
any other purpose allowed by the Program, will be in a designated Program
account as of the date received. If a special prepayment of principal is
desired, Borrower must so specify when an advance payment is made.

 

(b)           Program Interest. Interest will accrue on funds in the Program
account at such times and at such rates determined by Lender. Lender may change
the interest rate or accrual period from time to time without notice. The
Program may provide for different interest rates for different categories of
loans.

 

(c)           Application of Funds. Funds in the Program account for a
designated loan will be automatically applied by Lender on the Quarterly Payment
Date toward payment of the installment or related charges when the loan
installment or other related charge becomes due. Any accrued interest in the
Program account will be applied first to the installment or related charges. If
the funds in the Program account are insufficient to pay the entire installment
or related charges, Borrower shall pay the difference by the Quarterly Payment
Date. Funds received after a loan installment or related charges have been
billed will be applied to the installment or related charges due. Funds received
in excess of the billed installment amount or related charges will be placed in
the Program account unless otherwise designated as a special principal payment
by Borrower or designated for another purpose allowed by the Program.

 

(d)           Withdrawal of Funds. Lender may, in its sole discretion, permit
Borrower to withdraw funds from the Program account in accordance with Lender’s
Program.

 

(e)           Limitations. Lender, in its sole discretion, may restrict the
availability of any funds in the Borrower’s Program account.

 

(f)            Lender Options. The Lender may, in its sole discretion, apply
funds from the Program account without notice to Borrowers for the following
reasons:

 

(i)            Protective Advance. If the Borrower fails to pay when due any
amounts Borrower is required to pay pursuant to the Loan Documents, Lender may
apply funds in the Program account to pay such amounts.

 

(ii)           Account Ceiling. If at any time the Program account balance
exceeds the unpaid balance on the designated loan, Lender may apply the funds in
the Program account to pay off the loan. Any excess funds will be returned to
Borrower.

 

22

--------------------------------------------------------------------------------


 

(iii)          Transfer of Security. If Borrower sells, assigns, or transfers
any interest in any collateral for the loan, Lender may apply the funds in the
Program account to the remaining loan balance.

 

(iv)          Termination. In the event the Lender, in its sole discretion,
terminates the Program, Lender may apply all funds in the Program account to the
remaining loan balance effective on the termination date.

 

(g)           No Program Account Insurance. Neither the advance payments nor the
accrued interest in a Program account are insured by a governmental agency or
instrumentality.

 

(h)           Liquidation of Lender. If Lender is placed in liquidation,
Borrower shall be sent by the receiver such notices as required by the Farm
Credit Administration regulations then in effect. Such regulations currently
provide for advance notice from the receiver that funds in the Program account
will be applied to the loan and that funds in the Program account will not earn
interest after the receiver is appointed.

 

Section 2.15.          Underwriting/Participation/Facility Fees. The Borrower
has paid to the Lender the Underwriting Fee of $120,000.00 and all other costs,
expenses, fees, etc. required hereunder, including those provided for in
Section 7.04.

 

ARTICLE III.

CONDITIONS PRECEDENT

 

Section 3.01.          Conditions Precedent to Preliminary Advances. The
effectiveness of this Agreement and obligations of the Lender to make any
Advance, are subject to the conditions precedent that the Lender shall have
received the following, in form and substance satisfactory to the Lender:

 

(a)           this Agreement, duly executed by the Borrower and the Lender;

 

(b)           the Amended and Restated Term Note, duly executed by the Borrower;

 

(c)           the Amended and Restated Term Revolving Note, duly executed by the
Borrower;

 

(d)           the Fourth Amended and Restated Mortgage, fully executed and
notarized, to secure the Loans encumbering on a first Lien basis the fee
interest and/or leasehold interest of the Borrower in the Real Property and the
fixtures thereon described in Schedule 3.01(d);

 

(e)           amendments and restatements of each Subsidiary Guaranty, duly
executed by each Subsidiary Guarantor;

 

(f)            payment and satisfaction in full of all liabilities and
obligations owing to Lender under Note Three;

 

(g)           the Gavilon Agreements, fully executed by all parties thereto;

 

(h)           collateral assignments of the Gavilon Agreements, duly executed by
the Borrower and consented to by Gavilon;

 

23

--------------------------------------------------------------------------------


 

(i)            the Intercreditor Agreement duly executed by Gavilon, Lender and
acknowledged by Borrower;

 

(j)            to the extent not previously delivered to the Lender, copies and
collateral assignments of all other Material Contracts, duly executed by the
Borrower and pursuant to which the Borrower shall have assigned to the Lender
all of the Borrower’s right, title and interest in and to each such contracts,
and which assignment shall have been consented to and certified in writing by
the other party(ies) to each such contract;

 

(k)           copies of UCC, tax and judgment lien search reports listing all
financing statements and other encumbrances which name the Borrower (under its
present name and any previous name) and which are filed in the jurisdictions in
which the Borrower is located, organized or maintains collateral, together with
copies of such financing statements (none of which shall cover the collateral
purported to be covered by the Security Agreement);

 

(l)            evidence that all other actions necessary or, in the opinion of
the Lender, desirable to enable the Lender to perfect and protect the security
interests created by the Security Agreement have been taken;

 

(m)          to the extent not previously delivered to the Lender, an ALTA
mortgagee title insurance policy issued by a title insurance company acceptable
to Lender, with respect to the Real Property, assuring the Lender that the
Mortgage creates a valid and enforceable encumbrance on the Real Property, free
and clear of all defects and encumbrances except Permitted Liens and containing:
(i) a comprehensive endorsement (ALTA form 9); (ii) a zoning endorsement (ALTA
form 3.1) specifying an ethanol production facility as a permitted use for all
of the parcels included in the Real Property; and (iii) such endorsements as the
Lender shall reasonably require. All such title insurance policies shall be in
form and substance reasonably satisfactory to the Lender and shall provide for
affirmative insurance and such reinsurance as the Lender may reasonably request,
all of the foregoing in form and substance reasonably satisfactory to the
Lender;

 

(n)           to the extent not previously delivered to the Lender, Maps or
plats of the Real Property certified to the Lender and the title insurance
company issuing the policy referred to in subsection 3.01(j) (the “Title
Insurance Company”) in a manner reasonably satisfactory to each of the Lender
and the Title Insurance Company, dated a date reasonably satisfactory to each of
the Lender and the Title Insurance Company by an independent professional
licensed land surveyor, which maps or plats and the surveys on which they are
based shall be sufficient to delete any standard printed survey exception
contained in the applicable title policy and be made in accordance with the
Minimum Standard Detail Requirements for Land Title Surveys jointly established
and adopted by the American Land Title Association and the American Congress on
Surveying and Mapping in 1992, and, without limiting the generality of the
foregoing, there shall be surveyed and shown on such maps, plats or surveys the
following: (i) the locations on such sites of all the buildings, structures and
other improvements and the established building setback lines; (ii) the lines of
streets abutting the sites and width thereof; (iii) all access and other
easements appurtenant to the sites necessary to use the sites; (iv) all
roadways, paths, driveways, easements, encroachments and overhanging projections
and similar encumbrances affecting the site, whether recorded, apparent from a
physical inspection of the sites or otherwise known to the surveyor; (v) any
encroachments on any adjoining property by the building structures and
improvements on the sites; and (vi) if the site is described as being on a filed
map, a legend relating the survey to said map;

 

(o)           to the extent not previously delivered to the Lender, Evidence as
to: (i) whether any portion of the Real Property is in an area designated by the
Federal Emergency Management Agency

 

24

--------------------------------------------------------------------------------


 

as having special flood or mud slide hazards (a “Flood Hazard Property”); and
(ii) if any portion of the Real Property is a Flood Hazard Property: (a) whether
the community in which such Real Property is located is participating in the
National Flood Insurance Program; (b) the Borrower’s written acknowledgment of
receipt of written notification from the Lender (1) as to the fact that such
Real Property is a Flood Hazard Property and (2) as to whether the community in
which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program; and (c) copies of insurance policies or
certificates of insurance of the Borrower evidencing flood insurance
satisfactory to the Lender and naming the Lender as sole loss payee on behalf of
the Lender;

 

(p)           to the extent not previously delivered to the Lender, Evidence
reasonably satisfactory to the Lender that the Real Property and the
contemplated use of the Real Property, are in compliance in all material
respects with all applicable Laws including without limitation health and
Environmental Laws, including, but not limited to all concentrated animal
feedlot operations rules and regulations, erosion control ordinances, storm
drainage control laws, doing business and/or licensing laws, zoning laws (the
evidence submitted as to zoning should include the zoning designation made for
the Real Property, the permitted uses of the Real Property under such zoning
designation and zoning requirements as to parking, lot size, ingress, egress and
building setbacks) and laws regarding access and facilities for disabled persons
including, but not limited to, the Federal Architectural Barriers Act, the Fair
Housing Amendments Act of 1988, the Rehabilitation Act of 1973 and the Americans
with Disabilities Act of 1990;

 

(q)           certificates of the secretary of the Borrower and each Subsidiary
Guarantor together with true and correct copies of the following: (i) its
Articles of Organization, including all amendments thereto, certified by the
Office of the Secretary of State of the state of its incorporation and dated
within 30 days prior to the date hereof; (ii) its/their Operating Agreements,
including all amendments thereto; (iii) its/their resolutions of the Board of
Governors authorizing the execution, delivery and performance of this Agreement,
the other Loan Documents, and all documentation executed and delivered in
connection therewith to which the it/they are a party; (iv) certificates of the
appropriate government officials of the state of organization as to its/their
existence and good standing, and certificates of the appropriate government
officials in each state where each corporate Borrower and Guarantor does
business and where failure to qualify as a foreign corporation would have a
material adverse effect on the business and financial condition of the Borrower
and Guarantor, as to their good standing and due qualification to do business in
such state, each dated within 30 days prior to the date hereof; and (v) the
names of the officers authorized to sign this Agreement and the other Loan
Documents to be executed by it/them, together with a sample of the true
signature of each such officer;

 

(r)            legal opinion of Lindquist & Vennum P.L.L.P., legal counsel for
the Borrower, in a form and substance reasonably requested by the Lender;

 

(s)           evidence the Facility Fee due pursuant to Section 2.15 and the
costs and expenses (including, without limitation, attorney’s fees) referred to
in Section 7.04, to the extent incurred and invoiced, shall have been paid in
full;

 

(t)            The results of the Lender’s inspection of the Collateral, and the
Lender’s receipt of an appraisal of the Collateral acceptable to Lender in its
sole discretion;

 

(u)           to the extent not previously delivered to the Lender, a Deposit
Account Control Agreement for all deposit accounts kept and maintained by the
Borrower or any of its Subsidiaries;

 

(v)           to the extent not previously delivered to the Lender, evidence
that the insurance required by this Agreement and the Mortgage has been obtained
by the Borrower;

 

25

--------------------------------------------------------------------------------


 

(w)          An assignment of the Borrower’s business interruption insurance
policy, duly executed by the Borrower and pursuant to which the Borrower shall
have assigned to the Lender all of the Borrower’s right, title and interest in
and to it’s business interruption insurance policy, and which assignment shall
have been consented to and certified in writing by the other party(ies) to the
insurance policy; and

 

(x)            Fully executed copies of quit claim deeds from Roxy M. Schmidt
and Robert L. Schmidt and Heron Lake BioEnergy, LLC, as requested by the Title
Company.

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

 

Section 4.01           Representations and Warranties of the Borrower. The
Borrower and each of its Subsidiaries represent and warrant as follows:

 

(a)           Borrower. The Borrower and each of its Subsidiaries are limited
liability companies duly organized and validly existing and in good standing
under the laws of the State of Minnesota and are qualified to do business in all
jurisdictions in which the nature of their businesses make such qualification
necessary and where failure to so qualify would have a Material Adverse Effect
on their respective financial conditions or operations. The Borrower and each of
its Subsidiaries have the power and authority to own and operate their assets
and to carry on their business and to execute, deliver, and perform their
respective obligations under the Loan Documents to which they may become a
party. There are no outstanding subscriptions, options, warrants, calls, or
rights (including preemptive rights) to acquire, and no outstanding securities
or instruments convertible into, membership interests (units) of the Borrower or
any of its Subsidiaries, except for those transactions set forth on Schedule
4.01(a).

 

(b)           The Loan Documents. The execution, delivery and performance by the
Borrower and the Subsidiary Guarantor of the Loan Documents are within their
respective powers, have been duly authorized by all necessary action, do not
contravene: (i) the articles or organization or operating agreements of either
the Borrower or the Subsidiary Guarantor; or (ii) any law or any contractual
restriction binding on or affecting the Borrower or the Subsidiary Guarantor,
and do not result in or require the creation of any lien, security interest or
other charge or encumbrance (other than pursuant to the terms thereof) upon or
with respect to any of their respective properties.

 

(c)           Governmental Approvals. Except for (i) the outstanding permits
identified on Schedule 4.01(c); and (ii) the registration of the Borrower’s
Class A Units pursuant to Section 12(g) of the Securities Exchange Act of 1934
and regulations promulgated thereunder relating thereto, no consent, permission,
authorization, order or license of any Governmental Authority or of any party to
any agreement to which any of the Borrower or any of its Subsidiaries is a party
or by which they or any of their respective property may be bound or affected,
is necessary in connection with the Project, acquisition or other activity being
financed by this Agreement, the execution, delivery, performance or enforcement
of the Loan Documents or the creation and perfection of the liens and security
interest granted thereby, except as such have been obtained and are in full
force and effect or which are required in connection with the exercise of
remedies hereunder.

 

(d)           Enforceability. This Agreement is, and each other Loan Document to
which the Borrower or the Subsidiary Guarantor is a party when delivered will
be, legal, valid and binding obligations of the Borrower or the Subsidiary
Guarantor enforceable against the Borrower or the Subsidiary Guarantor in
accordance with their respective terms, except as may be limited by applicable

 

26

--------------------------------------------------------------------------------


 

bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforcement of creditor’s rights generally and by general principles of
equity.

 

(e)           Financial Condition and Operations. The balance sheets of the
Borrower on a consolidated basis with each of its Subsidiaries, as of
October 31, 2010, and the related statements of income and, with respect to the
period ended October 31, 2010, the related statement of cash flow of the
Borrower for the fiscal period then ended, copies of which have been furnished
to the Lender, fairly present in all material respects the financial condition
of the Borrower as at such date and the results of the operations of the
Borrower for the period ended on such dates, all in accordance with GAAP, except
for unaudited statements, consistently applied, and since October 31, 2010,
there has been no material adverse change in such condition or operations, or
the outstanding licenses, permits and consents identified on Schedule 4.01(c).

 

(f)            Litigation. Except as described on Schedule 4.01(f), there is no
pending or threatened action or proceeding affecting the Borrower or any of its
Subsidiaries or the transactions contemplated hereby before any court,
governmental agency or arbitrator, which may materially adversely affect the
financial condition or operations of the Borrower. As of the Closing Date, there
are no outstanding judgments against the Borrower or any of its Subsidiaries.

 

(g)           Use of Proceeds of Advances, etc. (i) No proceeds of the Loans
will be used to acquire any security in any transaction which is subject to
Sections 13 and 14 of the Securities Exchange Act of 1934 (provided, however,
that this provision shall not prohibit Borrower from investing in certain value
added cooperatives for the purposes of carrying out their overall business
operations); (ii) the Borrower and any of its Subsidiaries are not engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System); and (iii) no proceeds of the Loans
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock.

 

(h)           Liens. There is no lien, security interest or other charge or
encumbrance, and no other type of preferential arrangement, upon or with respect
to any of the properties or income of the Borrower or any of its Subsidiaries,
which secures Debt of any Person, except as permitted by Section 5.02(a) and
liens created by the Loan Documents.

 

(i)            Taxes. Each of the Borrower and its Subsidiaries have filed or
caused to be filed all federal, state and local tax returns that are required to
be filed and have paid all other taxes, assessments, and governmental charges or
levies upon it and its property, income, profits and assets which are due and
payable, except where the payment of such tax, assessment, government charge or
levy is being contested in good faith and by appropriate proceedings and
adequate reserves in compliance with GAAP have been set aside on the Borrower’s
or such Subsidiary’s books therefore.

 

(j)            Solvency. As of and from and after the date of this Agreement,
the Borrower: (i) owns and will own assets the fair saleable value of which are:
(a) greater than the total amount of liabilities (including contingent
liabilities); and (b) greater than the amount that will be required to pay the
probable liabilities of its then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to it; (ii) has capital that is not unreasonably small in
relation to its business as presently conducted or any contemplated or
undertaken transaction; and (iii) does not intend to incur and does not believe
that it will incur debts beyond its ability to pay such debts as they become
due.

 

27

--------------------------------------------------------------------------------


 

(k)           Location of Inventory and Farm Products; Third Parties in
Possession; Crops. The inventory and farm products pledged as collateral under
the Security Agreement are located at the places (or, as applicable,
jurisdictions) specified in Schedule 4.01(k), except to the extent any such
inventory and farm products are in transit. Schedule 4.01(k) correctly
identifies, as of the date hereof, the landlords or mortgagees, if any, of each
of its locations identified in Schedule 4.01(k). Except for the Persons
identified on Schedule 4.01(k), no Person other than the Borrower or its
Subsidiaries and the Lender has possession of any of the Collateral. Except as
described in above, none of its Collateral has been located in any location
within the past four months other than as set forth on Schedule 4.01(k).

 

(l)            Office Locations; Fictitious Names; Predecessor Companies; Tax
I.D. Number. Each of the Borrower’s and the Subsidiary Guarantor’s chief places
of business, chief executive offices, and jurisdiction of organization is
located at the place identified on Schedule 4.01(l). Within the last four months
neither the Borrower or any of its Subsidiaries has had any other chief place of
business, chief executive office, or jurisdiction of organization. Schedule 4.01
(l) also sets forth all other places where the Borrower and the Subsidiary
Guarantor keep their books and records and all other locations where the
Borrower and the Subsidiary Guarantor have a place of business. Neither the
Borrower or the Subsidiary Guarantor does business nor has the Borrower or the
Subsidiary Guarantor done business during the past five (5) years under any
trade-name or fictitious business name except as disclosed on Schedule 4.01(l).
Schedule 4.01(l) sets forth an accurate list of all names of all predecessor
companies of the Borrower and the Subsidiary Guarantor including the names of
any entities it acquired (by stock purchase, asset purchase, merger or
otherwise) and the chief place of business and chief executive office of each
such predecessor company. For purposes of the foregoing, a “predecessor company”
shall mean any Person whose assets or equity interests are acquired by the
Borrower or any of its Subsidiaries or who was merged with or into the Borrower
or any of its Subsidiaries within the last four months prior to the date hereof.
The Borrower’s and the Subsidiary Guarantor’s United States Federal Income Tax
I.D. Numbers and state organizational identification numbers are identified on
Schedule 4.01(l).

 

(m)          Title to Properties. Each of the Borrower and its Subsidiaries have
such title or leasehold interest in and to the real property owned or leased by
them as is necessary or desirable to the conduct of their business and valid and
legal title or leasehold interest in and to all of their Personal Property,
including those reflected on the financial statements of the Borrower and its
Subsidiaries previously delivered to Lender, except those which have been
disposed of by the Borrower or its Subsidiaries subsequent to the date of such
delivered financial statements which dispositions have been in the ordinary
course of business or as otherwise expressly permitted hereunder.

 

(n)           Disclosure. All factual information furnished by or on behalf of
the Borrower or its Subsidiaries in writing to the Lender (including, without
limitation, all factual information contained in the Loan Documents) for
purposes of or in connection with this Agreement, the other Loan Documents or
any transaction contemplated herein or therein is, and all other such factual
information hereafter furnished by or on behalf of the Borrower or its
Subsidiaries to the Lender, will be true and accurate in all material respects
on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information not
misleading in any material respect at such time in light of the circumstances
under which such information was provided.

 

(o)           Operation of Business. The outstanding licenses, permits and
consents identified on Schedule 4.01(c) and the registration of Borrower’s
Class A Units under Section 12(g) of the Securities Exchange Act of 1934, the
Borrower and each of its Subsidiaries possess all licenses, permits, franchises,
patents, copyrights, trademarks, and tradenames, or rights thereto, necessary to
conduct their businesses substantially as now conducted and will obtain all such
licenses, permits, franchises, patents, copyrights, trademarks, and tradenames,
or rights thereto necessary to conduct its business as presently proposed to be
conducted except those that the failure to so possess could not reasonably be
expected to

 

28

--------------------------------------------------------------------------------


 

have a Material Adverse Effect, and the Borrower and its Subsidiaries are not in
violation of any valid rights of others with respect to any of the foregoing
except violations that could not reasonably be expected to have such a Material
Adverse Effect.

 

(p)           Intellectual Property. The Borrower and each of its Subsidiaries
owns, or has the legal right to use, all patents, trademarks, tradenames,
copyrights, technology, know-how and processes (the “Intellectual Property”)
necessary for them to conduct their businesses as currently conducted except for
those the failure to own or have such legal right to use could not reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, set forth in
Schedule 4.01(p) is a list of all Intellectual Property registered with the
United States Copyright Office or the United States Patent and Trademark Office
and owned by the Borrower and each of its Subsidiaries or that the Borrower and
its Subsidiaries have the right to use. Except as provided in Schedule 4.01(p),
no claim has been asserted and is pending by any Person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does the Borrower or any of
its Subsidiaries know of any such claim, and, to the knowledge of the Borrower
and its Subsidiaries, the use of such Intellectual Property by the Borrower or
its Subsidiaries does not infringe on the rights of any Person, except for such
claims and infringements that, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

(q)           Employee Benefit Plans. Each of the Borrower and its Subsidiaries
are in compliance in all material respects with the applicable provisions of the
Employee Retirement Income Security Act of 1974, as amended, and the regulations
and published interpretations thereunder, the failure to comply with which could
have a Material Adverse Effect on the Borrower or any of its Subsidiaries.

 

(r)            Investment Company Act. The Borrower and its Subsidiaries are not
required to be registered as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

(s)           Compliance with Laws. Each of the Borrower and its Subsidiaries
are in compliance in all material respects with all laws, rules, regulations,
ordinances, codes, orders, and the like, the failure to comply with which could
have a Material Adverse Effect.

 

(t)            Environmental Compliance. Borrower and each of its Subsidiaries,
except as set forth in Schedule 4.01(t), are in material compliance with all
applicable Environmental Laws.

 

(u)           Material Change. Except as previously disclosed in writing to the
Lender, each of the Borrower and its Subsidiaries have performed all of their
material obligations, other than those obligations for which performance is not
yet due, under all Material Contracts and, to the best knowledge of the Borrower
or its Subsidiaries, each other party thereto is in compliance with each such
Material Contract. Each such Material Contract is in full force and effect in
accordance with the terms thereof. Each of the Borrower and its Subsidiaries has
made available a true and complete copy of each such Material Contract for
inspection by Lender.

 

ARTICLE V.

COVENANTS OF THE BORROWER

 

Section 5.01.          Affirmative Covenants. So long as any Loan Obligations
remain unpaid or the Lender shall have any commitment hereunder, the Borrower
and each Subsidiary (but expressly excluding Agrinatural Gas, LLC) will, unless
the Lender shall otherwise consent in advance in writing:

 

29

--------------------------------------------------------------------------------


 

(a)           Compliance with Laws, etc. Comply in all material respects with
all applicable laws, rules, regulations and orders, such compliance to include,
without limitation, (i) all applicable zoning and land use laws; (ii) all
employee benefit and Environmental Laws, and (iii) paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent contested in good faith.

 

(b)           Visitation Rights; Field Examination. At any reasonable time and
from time to time, permit the Lender or representatives, to (i) examine and make
copies of and abstracts from the records and books of account of the Borrower
and each of its Subsidiaries, and (ii) enter onto the property of the Borrower
and each of its Subsidiaries to conduct unannounced field examinations and
collateral inspections, with such frequency as Lender in its sole discretion may
deem appropriate, and (iii) discuss the affairs, finances, and accounts of the
Borrower and each of its Subsidiaries with any of Borrower’s and its
Subsidiaries officers or directors. Borrower and any of its Subsidiaries consent
to and authorize Lender to enter onto the property of Borrower or any of its
Subsidiaries for purposes of conducting the examinations, inspections and
discussions provided above. Upon and during the occurrence of an Event of
Default or in the event that there are deemed by the Lender to be any material
inconsistencies and/or material noncompliance with respect to any financial or
other reporting on the part of the Borrower or any of its Subsidiaries, any and
all visits and inspections deemed necessary or desirable on account of such
Event of Default, inconsistency and/or noncompliance shall be at the expense of
the Borrower. In addition to the foregoing, at any reasonable time and from time
to time, the Borrower and its Subsidiaries also shall permit the Lender or
representatives thereof, at the expense of the Lender, to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties of, the Borrower or its Subsidiaries, and to discuss the affairs,
finances and accounts of the Borrower or its Subsidiaries with any of their
respective officers or directors.

 

(c)           Reporting Requirements. Furnish to the Lender:

 

(i)            As soon as available, but in no event later than 120 days after
the end of each fiscal year of the Borrower occurring during the term hereof,
annual consolidated financial statements of the Borrower, prepared in accordance
with GAAP and in a format that demonstrates any accounting or formatting change
that may be required by the various jurisdictions in which the business of the
Borrower is conducted (to the extent not inconsistent with GAAP). Such financial
statements shall: (i) be audited by independent certified public accountants
selected by the Borrower and reasonably acceptable to Lender; (ii) be
accompanied by a report of such accountants containing a certified opinion,
without qualification, thereon reasonably acceptable to Lender; (iii) be
prepared in reasonable detail, and in comparative form; and (iv) include a
balance sheet, a statement of income, a statement of stockholders’, members’ or
partner’s equity, a statement of cash flows, and all notes and schedules
relating thereto and any management letter;

 

(ii)           Beginning with the first (1st) month following the Closing Date,
as soon as available and in any event within 30 days after the end of each
month, consolidated balance sheets of the Borrower prepared in accordance with
GAAP as of the end of such month and consolidated statement of income of the
Borrower for the period commencing at the end of the previous fiscal year and
ending with the end of such month, certified by an authorized officer of the
Borrower;

 

(iii)          As soon as available but in no event later than 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower occurring during the term hereof, unaudited quarterly consolidated
financial statements of the Borrower, in each case prepared in accordance with
GAAP consistently applied (except for the omission of footnotes and for the
effect of normal year-end audit adjustments) and in a format that demonstrates
any accounting or formatting change that may be required by various
jurisdictions in which the business of the Borrower is conducted

 

30

--------------------------------------------------------------------------------


 

(to the extent not inconsistent with GAAP). Each of such financial statements
shall (i) be prepared in reasonable detail and in comparative form, including a
comparison of actual performance to the budget for such quarter and
year-to-date, delivered to Lender under Subsection 5.01(c)(vi) below, and
(ii) include a balance sheet, a statement of income for such quarter and for the
period year-to-date, and such other quarterly statements as Lender may
specifically request which quarterly statements shall include any and all
supplements thereto. Such quarterly statements shall be certified by an
authorized officer of the Borrower, and be accompanied by a Compliance
Certificate which: (a) states that no Event of Default, and no event or
condition that but for the passage of time, the giving of notice or both would
constitute an Event of Default, has occurred or is in existence; and (b) shows
in detail satisfactory to the Lender the calculation of, and the Borrower’
compliance with, each of the covenants contained in Sections 5.01(d), 5.01(e),
5.01(f), and 5.01(g);

 

(iv)          promptly upon the Lender’s request therefor, copies of all reports
and notices which the Borrower or any of its Subsidiaries files under ERISA with
the Internal Revenue Service or the Pension Benefit Guaranty Corporation or the
U.S. Department of Labor or which the Borrower or any its Subsidiary receives
from such Corporation;

 

(v)           notwithstanding the foregoing Section 5.01(c)(iv), provide to
Lender within 30 days after it becomes aware of the occurrence of any Reportable
Event (as defined in Section 4043 of ERISA) applicable to the Borrower or any of
its Subsidiaries, a statement describing such Reportable Event and the actions
it proposes to take in response to such Reportable Event;

 

(vi)          by November 1 of each fiscal year of the Borrower, an annual (with
monthly break out) operating and capital assets budget of the Borrower for the
immediately succeeding fiscal year containing, among other things, pro forma
financial statements and forecasts for all planned lines of business;

 

(vii)         as soon as available but in any event not more than 30 days after
the end of each month, production reports for the immediately preceding calendar
month setting forth corn inputs, ethanol output, DDGS output, natural gas usage
and CO2 output, together with such additional production information as
reasonably requested by Lender;

 

(viii)        promptly, upon the occurrence of an Event of Default or an event
or condition that but for the passage of time or the giving of notice or both
would constitute an Event of Default, notice of such Event of Default or event;

 

(ix)           promptly after the receipt thereof, a copy of any management
letters or written reports submitted to the Borrower by its independent
certified public accountants with respect to the business, financial condition
or operation of the Borrower;

 

(x)            promptly after the receipt thereof, a copy of any notice of
default under any Long-Term Marketing Agreement;

 

(xi)           furnish to the Lender, promptly after transmittal or filing
thereof by the Borrower, copies of all proxy statements, notices and reports as
it shall send to its members and copies of all registration statements (without
exhibits) and all reports which it files with the Securities and Exchange
Commission (or any governmental body or agency succeeding to the functions of
the Securities and Exchange Commission), and promptly after the receipt thereof
by the Borrower, copies of all management letters or similar documents submitted
to the Borrower by independent certified public accountants in connection with
each annual and any interim audit of the accounts of the Borrower or of the
Borrower and any of its Subsidiaries.

 

31

--------------------------------------------------------------------------------


 

(xii)          such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its respective Subsidiaries as
the Lender may from time to time reasonably request;

 

(xiii)         promptly after the commencement thereof, notice of the
commencement of all actions, suits, or proceedings before any court, arbitrator,
or government department, commission, board, bureau, agency, or instrumentality
affecting the Borrower or any of its Subsidiaries which, if determined
adversely, could have a Material Adverse Effect;

 

(xiv)        without limiting the provisions of Section 5.01(c)(xiii) above,
promptly after receipt thereof, notice of the receipt of all pleadings, orders,
complaints, indictments, or any other communication alleging a condition that
may require the Borrower or any of its Subsidiaries to undertake or to
contribute to a cleanup or other response under all laws relating to
environmental protection, or which seek penalties, damages, injunctive relief,
or criminal sanctions related to alleged violations of such laws, or which claim
personal injury or property damage to any person as a result of environmental
factors or conditions;

 

(xv)         promptly after filing, receipt or becoming aware thereof, copies of
any filings or communications sent to and notices or other communications
received by the Borrower or any of its Subsidiaries from any Governmental
Authority, including, without limitation, the Securities and Exchange
Commission, the FCC, the PUC, or any other state utility commission relating to
any material noncompliance by the Borrower or any of its Subsidiaries with any
laws or with respect to any matter or proceeding the effect of which, if
adversely determined, could have a Material Adverse Effect;

 

(xvi)        promptly after becoming aware thereof, notice of any matter which
has had or could have a Material Adverse Effect

 

(xvii)       promptly upon the Lender’s request, but not less than 10 days after
such request, copies of all reports, invoices, notices, and other documents and
information regarding the Gavilon Agreements and transactions contemplated
thereunder, as Lender may from time to time request.

 

(d)           Working Capital. Maintain Working Capital of at least $5.0
million, measured quarterly on a consolidated basis.

 

(e)           Tangible Net Worth. Maintain Tangible Net Worth (including a
credit for non-cash related impairment charges relating to coal power
conversion) in an amount not less than $40,000,000.00, measured quarterly on a
consolidated basis.

 

(f)            Owner Equity Ratio. Maintain an Owner Equity Ratio (including a
credit for non-cash related impairment charges relating to coal power
conversion) of at least 40%, measured quarterly on a consolidated basis.

 

(g)           Fixed Charge Coverage Ratio. On September 30, 2011 (measured for
the prior eleven (11) months) and continually thereafter until October 30, 2012,
maintain a Fixed Charge Coverage Ratio of not less than 1.00 to 1.00 (for
purposes of the foregoing calculation of the Fixed Charge Coverage Ratio,
Extraordinary Items shall include charges relating to impairment charges
relating to coal power conversion and termination of contracts for changes in
Long Term Marketing Agreements and coal power conversion, and transfer of
inventory and corn positions to Gavilon pursuant to the Gavilon Agreements and
shall be considered credits back to EBITDA in the calculation of the Fixed
Charge

 

32

--------------------------------------------------------------------------------


 

Coverage Ratio); and on October 31, 2012 and continually thereafter, maintain a
Fixed Charge Coverage Ratio of not less than 1.20 to 1.00, measured annually on
a consolidated basis.

 

(h)           Liens. There shall be no lien, security interest or other charge
or encumbrance, and no other type of preferential arrangement, upon or with
respect to any of the properties or income of the Borrower or any of its
Subsidiaries, which secures Debt of any Person, except for the security
interests of the Security Agreement or except as identified on Section 5.02(a).

 

(i)            Landlord and Mortgagee Waivers. Obtain and furnish to the Lender
as soon as available, waivers, acknowledgments and consents, duly executed by
each: (i) real property owner, landlord and mortgagee having an interest in any
of the premises owned or leased by the Borrower or any Subsidiary Guarantor or
in which any Collateral is located or to be located (and if no Collateral is
located at a parcel of property not owned or leased by a Borrower or any of its
Subsidiaries, no such waivers, acknowledgments or consents will be required);
and (ii) each third party holding any Collateral, all in form and substance
acceptable to the Lender, except as otherwise agreed to by the Lender.

 

(j)            Insurance. Maintain insurance with financially sound and
reputable insurance companies in such amounts and covering such risks as are
usually carried by entities engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower and any of its
Subsidiaries operate, and make such increases in the type of amount or coverage
as Lender may reasonably request, provided that in any event the Borrower will
maintain and cause each of its Subsidiaries to maintain workers’ compensation
insurance, property insurance and comprehensive general liability insurance
reasonably satisfactory to the Lender. All such policies insuring any collateral
for the Borrower’s obligations to Lender shall have lender or mortgagee loss
payable clauses or endorsements in form and substance acceptable to Lender. Each
insurance policy covering Collateral shall be in compliance with the
requirements of the Security Agreement.

 

(k)           Property and Insurance Maintenance. Maintain and preserve all of
its property and each and every part and parcel thereof that is necessary to or
useful in the proper conduct of its business in good repair, working order, and
condition, ordinary wear and tear excepted, and in material compliance with all
applicable laws, and make all alterations, replacements, and improvements
thereto as may from time to time be necessary in order to ensure that its
properties remain in good working order and condition and compliance. The
Borrower and each of its Subsidiaries agree that upon the occurrence and
continuing existence of an Event of Default, at Lender’s request, which request
may not be made more than once a year, the Borrower and each of its Subsidiaries
will furnish to Lender a report on the condition of the Borrower’s and any of
its Subsidiaries’ property prepared by a professional engineer satisfactory to
Lender.

 

(l)            Keeping Books and Records. Maintain and cause each of its
Subsidiaries to, maintain proper books of record and account in which full,
true, and correct entries in conformity with GAAP shall be made of all dealings
and transactions in relation to its business and activities.

 

(m)          Food Security Act Compliance. If the Borrower or any of its
Subsidiaries acquire any Collateral which may have constituted farm products in
the possession of the seller or supplier thereof, such Borrower or Subsidiary
shall, at its own expense, use its commercially reasonable efforts to take such
steps to insure that all Liens (except the liens granted pursuant hereto) in
such acquired Collateral are terminated or released, including, without
limitation, in the case of such farm products produced in a state which has
established a Central Filing System (as defined in the Food Security Act),
registering with the Secretary of State of such state (or such other party or
office designated by such state) and otherwise take such reasonable actions
necessary, as prescribed by the Food Security Act, to purchase farm products
free of liens (except the liens granted pursuant hereto); provided, however,
that such

 

33

--------------------------------------------------------------------------------


 

Borrower or any of its Subsidiaries may contest and need not obtain the release
or termination of any lien asserted by any creditor of any seller of such farm
products, so long as it shall be contesting the same by proper proceedings and
maintain appropriate accruals and reserves therefor in accordance with GAAP.
Upon the Lender’s request made, the Borrower and each of its Subsidiaries agree
to forward to the Lender promptly after receipt copies of all notices of liens
and master lists of Effective Financing Statements delivered to the Borrower and
its Subsidiaries pursuant to the Food Security Act, which notices and/or lists
pertain to any of the Collateral. Upon the Lender’s request, the Borrower and
each of its Subsidiaries agree to provide the Lender with the names of Persons
who supply the Borrower and its Subsidiaries with such farm products and such
other information as the Lender may reasonably request with respect to such
Persons.

 

(n)           Warehouse Receipts. If any warehouse receipt or receipts in the
nature of a warehouse receipt is issued in respect of any portion of the
Collateral, then the Borrower and its Subsidiaries: (i) will not permit such
warehouse receipt or receipts in the nature thereof to be “negotiable” as such
term is used in Article 7 of the Uniform Commercial Code; and (ii) will deliver
all such receipts to the Lender (or a Person designated by the Lender) within
five (5) days of the Lender’s request and from time to time thereafter. If no
Event of Default exists, the Lender agrees to deliver to such Borrower or
Subsidiary any receipt so held by the Lender upon such Borrower’s request in
connection with such sale or other disposition of the underlying inventory, if
such disposition is in ordinary course of the Borrower’s or Subsidiary’s
business.

 

(o)           Management of Borrower. Management of the Borrower shall be
maintained as set forth on Schedule 5.01(o) hereto, unless otherwise approved in
Lender’s reasonable discretion.

 

(p)           Compliance with Other Agreements. Perform in all material respects
all obligations and abide in all material respects by all covenants and
agreements contained in the: (i) the Long Term Marketing Agreements; (ii) the
Gavilon Agreements, and  (iii) all other Material Contracts, while in force.

 

(q)           Additional Assurances. Make, execute and deliver to Lender such
promissory notes, mortgages, deeds of trust, financing statements, control
agreements, instruments, documents and other agreements as Lender or its counsel
may reasonably request to evidence and secure the Loans and to perfect all
Security Interest. Without limiting the generality of the foregoing, Borrower
agrees that it will: (i) cooperate with Lender in correcting the legal
description for the Real Property; (ii) provide Lender with an “as built” ALTA
survey of the Real Property, based on the new legal description of the same, in
a form and substance requested by the Lender; (iii) cooperate with the Lender to
ensure that all encumbrances affecting the Real Property, based on the new legal
description of the same, are removed or excepted to the reasonable satisfaction
of the Lender; and (iv) cooperate to ensure that Lender’s Mortgage constitutes a
first priority mortgage lien on the Real Property, as described in the updated
legal description.

 

(r)            Bank Accounts. Each bank account of the Borrower shall at all
times be (i) held as Collateral to secure the repayment and/or performance of
the Loan Obligations, (ii) held at a financial institution approved by the
Lender, which approval shall not be unreasonably withheld and (iii) subject to a
perfected control agreement in favor of the Lender, with all rights and remedies
in respect thereto as set forth in the Loan Documents. The Borrower shall not
open a new bank account or any other account at a financial institution without
the prior written consent of the Lender, which approval will not be unreasonably
withheld.

 

34

--------------------------------------------------------------------------------


 

(s)           Environmental Matters.

 

(i) The Borrower shall (a) comply in all material respects with, and ensure
compliance in all material respects by any and all occupants and operators of
the Project with, all Environmental Laws, (b) keep the Project free of any Debt
imposed pursuant to any Environmental Law, and (c) pay or cause to be paid when
due and payable by the Borrower any and all costs in connection with any
Environmental Laws, including the cost of identifying the nature and extent of
the presence of any Materials of Environmental Concern in, on or about the
Project or on any real property owned or leased by the Borrower, and the cost of
delineation, management, remediation, removal, treatment and disposal of any
such Materials of Environmental Concern.

 

(ii)           The Borrower shall not use or allow the Project to generate,
manufacture, refine, produce, treat, store, handle, dispose of, transfer,
process or transport Materials of Environmental Concern other than in compliance
in all material respects with Environmental Laws.

 

(t)            Maintenance of Existence. Preserve, renew and keep in full force
and effect its limited liability company existence and good standing in the
State of Minnesota and take all actions to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business.

 

(u)           Construction of the Natural Gas Pipeline. Borrower shall, and
shall cause all of its Subsidiaries and Affiliates to:

 

(i)            diligently proceed with, and complete construction of, the
Pipeline Project in accordance with plans and specifications and Pipeline
Project Budget provided to the Lender, and in accordance with all applicable
laws and ordinances;

 

(ii)           use commercially reasonable best efforts to require all
Contractors to comply with all rules, regulations, ordinances and laws relating
to work on the Pipeline Project;

 

(iii)          obtain the Lender’s prior written approval of any change in the
timeline or plans and specifications for the Pipeline Project or to the Pipeline
Project Budget, which might materially adversely affect the value of the
Lender’s Security Interests in the Collateral, and has a cost of $25,000.00 or
greater. The Lender will have a reasonable time to evaluate any requests for its
approval of any changes referred to in this subsection. The Lender may approve
or disapprove changes in its discretion, reasonably exercised;

 

(iv)          comply with and keep in effect all necessary permits and approvals
obtained from any Governmental Authority relating to the lawful construction of
the Pipeline Project; and comply with all applicable laws, regulations, orders,
and requirements of any Governmental Authority, judicial, or legal authorities
having jurisdiction over the Real Property or Pipeline Project, and with all
recorded restrictions affecting the Real Property;

 

(v)           furnish to the Lender from time to time on request by the Lender,
in a form acceptable to the Lender, correct lists of all Contractors and
subcontractors employed in connection with construction of the Pipeline Project
and true and correct copies of all executed contracts and subcontracts. The
Lender may contact any Contractor or subcontractor to verify any facts disclosed
in the lists, Borrower must consent to, or obtain the consent to, the disclosure
of such information by the Contractors and subcontractors to Lender or its
agents upon Lender’s request, and Borrower must assist Lender or its agents in
obtaining such information upon Lender’s request;

 

35

--------------------------------------------------------------------------------


 

(vi)          provide the Lender and its representatives with access to the Real
Property and the Pipeline Project at any reasonable time and upon reasonable
notice to enter the Real Property and inspect the work or construction and all
materials, plans, specifications, and other matters relating to the
construction. The Lender will also have the right to, at any reasonable time and
upon reasonable notice, examine, copy, and audit the books, records, accounting
data, and other documents relating to the Real Property or construction of the
Pipeline Project;

 

(vii)         pay and discharge all claims and liens for labor done and
materials and services furnished in connection with the construction of the
Pipeline Project. The Borrower and its Subsidiaries and Affiliates shall have
the right to contest in good faith any claim or lien, provided that it does so
diligently and without prejudice to the Lender or Lender’s Security Interests in
the Collateral. Upon the Lender’s request, the Borrower will, or will cause its
Subsidiaries or Affiliates to, promptly provide a bond, cash deposit, or other
security reasonably satisfactory to the Lender to protect the Lender’s interest
and Security Interests in the Collateral should the contest be unsuccessful;

 

(viii)        maintain in force until completion of the Pipeline Project
builder’s risk insurance in such amounts, form, risk coverage, deductibles,
insurer, loss payable and cancellation provisions as are usual, customary and
reasonable for project of the nature and scope of the Pipeline Project;

 

(ix)           take such actions as are reasonable and necessary to bring about
the timely completion of the Pipeline Project, and resolve all disputes arising
during the work of construction thereof in a manner which will allow work to
proceed expeditiously. With respect to such disputes, the Borrower, and its
Subsidiaries and Affiliates will have the right to contest in good faith claims
resulting in disputes, provided that it does so diligently and without prejudice
to the Lender or Lender’s Security Interests in the Collateral. Upon the
Lender’s request, the Borrower will, or will cause its Subsidiaries or
Affiliates to, promptly provide a bond, cash deposit, or other security
reasonably satisfactory to the Lender to protect the Lender’s interest and
Security Interests in the Collateral should the contest be unsuccessful;

 

(x)            pay the Lender’s out of pocket costs and expenses incurred in
connection in the exercise of any of its rights or remedies under this
Agreement, including but not limited to legal fees and disbursements, and
reasonable fees and costs for services which are not customarily performed by
the Lender’s salaried employees and are not specifically covered by the fees
charged to originate the Loans, if any. The provision of this paragraph will
survive the termination of this Agreement and the repayment of the Loans;

 

(xi)           keep true and correct financial books and records on a cash basis
for the construction of the Pipeline Project and maintain adequate reserves for
all contingencies. If required by the Lender, submit to the Lender at such times
as it requires (which will in no event be more often than monthly) a statement
which accurately shows the application of all funds expended to date for
construction of the Pipeline Project and the source of those funds as well as an
estimate of the funds needed to complete the Pipeline Project and the source of
those funds. The Borrower will promptly supply the Lender with all financial
statements and other information concerning its affairs and the affairs of its
Subsidiaries and Affiliates, as the Lender may reasonably request, and promptly
notify the Lender of any material adverse change in its or their financial
condition or in the physical condition of the Property or Pipeline Project;

 

(xii)          comply with the requirements of any commitment or agreement
entered into with any Governmental Authority to assist the construction or
financing of the Project, the Real

 

36

--------------------------------------------------------------------------------


 

Property or the Pipeline Project and with the terms of all applicable laws,
regulations, and requirements governing such assistance;

 

(xiii)         indemnify and hold the Lender harmless from and against all
liabilities, claims, damages, reasonable costs, and reasonable expenses
(including but not limited to reasonable legal fees and disbursements) relating
to or in connection with any third party claims, lawsuits, or actions arising
out of or resulting from any defective workmanship or materials occurring in the
construction of the Pipeline Project. Upon demand by the Lender, defend any
action or proceeding brought against the Lender alleging any defective
workmanship or materials, or the Lender may elect to conduct its own defense at
the reasonable expense of the Borrower or its Subsidiaries or Affiliates. The
provisions of this paragraph will survive the termination of this Agreement and
the repayment of the Loans; and

 

(xiv)        obtain and deliver to the Lender copies of all necessary permits,
licenses, approvals, and material contracts relating to the Project or the
Pipeline Project.

 

(v)           Shaw Remediation Project. Diligently proceed with and complete
conversion of the Project to natural gas power, pending regulatory approvals and
as necessary complete the Shaw Remediation Project pursuant to the budgets and
timelines previously disclosed to the Lender.

 

Section 5.02.          Negative Covenants. So long as any of the Loan
Obligations remain unpaid or the Lender shall have any commitment hereunder, the
Borrower will not, without the prior written consent of the Lender:

 

(a)           Liens, etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any lien, security interest or other
charge or encumbrance, or any other type of preferential arrangement, upon or
with respect to any of its properties, whether now owned or hereafter acquired,
or assign, or permit any of its Subsidiaries to assign, any right to receive
income, in each case to secure any Debt (as defined below) of any Person, other
than:

 

(i)            those described on Schedule 5.02(a) hereto and renewals and
extensions on the same or substantially the same terms and conditions and at no
increase in the debt or obligation; or

 

(ii)           liens or security interests which are subject to an intercreditor
agreement in form and substance acceptable to Lender in Lender’s sole
discretion; or

 

(iii)          the liens or security interests of the Security Agreement; or

 

(iv)          liens (other than liens relating to environmental liabilities or
ERISA) for taxes, assessments, or other governmental charges that are not more
than 30 days overdue or, if the execution thereof is stayed, which are being
contested in good faith by appropriate proceedings diligently pursued and for
which adequate reserves have been established; or

 

(v)           liens of warehousemen, carriers, landlords, mechanics,
materialmen, or other similar statutory or common law liens securing obligations
that are not yet due and are incurred in the ordinary course of business or, if
the execution thereof is stayed, which are being contested in good faith by
appropriate proceedings diligently pursued and for which adequate reserves have
been established in accordance with GAAP; or

 

(vi)          liens resulting from good faith deposits to secure payments of
workmen’s compensation unemployment insurance, or other social security programs
or to secure the performance of

 

37

--------------------------------------------------------------------------------


 

tenders, leases, statutory obligations, surety, customs and appeal bonds, bids
or contracts (other than for payment of Debt); or

 

(vii)                           any attachment or judgment lien not constituting
an Event of Default; or

 

(viii)                        liens arising from filing UCC financing statements
regarding leases not prohibited by this Agreement; or

 

(ix)                              customary offset rights of brokers and deposit
banks arising under the terms of securities account agreements and deposit
agreements; or

 

(x)                                 any real estate easements and easements,
covenants and encumbrances that customarily do not affect the marketable title
to real estate or materially impair its use; or

 

(xi)                              purchase money security interests in equipment
and vehicles, not to exceed $25,000.00 for any single purchase; or

 

(xii)                           liens arising under the Gavilon Agreements; or

 

(xiii)                        liens arising out of the completion of the
Pipeline Project or against the assets of Agrinatural Gas, LLC, which do not
impair the Collateral or the Real Property and which do not or would not
reasonably have a Material Adverse Effect.

 

(b)                                 Distributions, etc. Declare or pay any
dividends, purchase or otherwise acquire for value any of its membership
interests (units) now or hereafter outstanding, or make any distribution of
assets to its stockholders, members or general partners as such, or permit any
of its Subsidiaries to purchase or otherwise acquire for value any stock,
membership interest or partnership interest of the Borrower, provided, however,
the Borrower and its Subsidiaries may: (i) declare and pay dividends and
distributions payable in membership interests (units); (ii) purchase or
otherwise acquire shares of the membership interests (units) of the Borrower or
its Subsidiaries with the proceeds received from the issuance of new membership
interests (units); (iii) so long as the Borrower first provides such supporting
documentation as the Lender may request with respect to any fiscal year of the
Borrower, the Borrower may pay aggregate cash dividends/distributions, during
such fiscal year in an amount not to exceed the amount necessary for the members
of the Borrower to pay their Income Taxes on such member’s allocable share of
the taxable income of the Borrower for such taxable year or fiscal year, as
applicable (“Tax Distributions”); (iv) pay redemptions, dividends or
distributions in an amount not to exceed, in the aggregate, 40% of the
Borrower’s immediately preceding fiscal year’s Net Income including Incentive
Payments (except to the extent such Incentive Payments would not otherwise be
classified as Net Income according to GAAP) (“Allowed Distributions”); (v) pay
dividends or distributions which are immediately reinvested in the Borrower
(“Reinvestment Distributions”) provided, however, that immediately prior to the
proposed payment of any such dividends or distributions, or after giving effect
thereto, no Event of Default shall exist; and (vi) complete the transactions
reflected on Schedule 4.01(a); or

 

(c)                                  Capital Expenditures. Make any investment
in fixed assets in the aggregate amount of $500,000.00 during any fiscal year
during the term of this Agreement, excluding investments for (i) the completion
of the Pipeline Project, (ii) conversion of the Project to natural gas power and
(iii) installation of a corn oil extraction/separation system at the Project in
accordance with the budgets, timelines and approvals previously provided to or
by the Lender; or

 

38

--------------------------------------------------------------------------------


 

(d)                                 Consolidation, Merger, Dissolution, Etc.
Directly or indirectly, merge or consolidate with any other Person, permit any
other Person to merge into or with or consolidate with the Borrower or any of
its Subsidiaries, or permit any other Change of Control to occur; or

 

(e)                                  Indebtedness, etc. Create, incur, assume or
suffer to exist any Debt or other indebtedness, liabilities or obligations,
whether matured or unmatured, liquidated or unliquidated, direct or contingent,
joint or several, except: (i) the liabilities of the Borrower to the Lender
hereunder; (ii) trade accounts payable and accrued liabilities (other than Debt)
arising in the ordinary course of the Borrower’s or any of its Subsidiaries
business; (iii) Subordinated Debt; (iv) the liabilities of the Borrower or its
Subsidiaries described on Schedule 5.02(a); and (v) under the Gavilon
Agreements, Long Term Marketing Agreements or other Material Contracts; or

 

(f)                                   Organization; Name; Chief Executive
Office. Change its state of organization, name or the location of its chief
executive office without the prior written consent of the Lender, except that
the principal office shall be moved to the plant site when construction of the
administration office is substantially complete; or

 

(g)                                  Loans, Guaranties, etc. Make any loans or
advances to (whether in cash, in-kind, or otherwise) any Person, or directly or
indirectly guaranty or otherwise assure a creditor against loss in respect of
any indebtedness, obligations or liabilities (contingent or otherwise) of any
Person; or

 

(h)                                 Subsidiaries; Affiliates. Form or otherwise
acquire any Subsidiary or affiliated business (except for Agrinatural Gas, LLC),
or acquire the assets of or acquire any equity or ownership interest in any
Person, unless such Subsidiary, affiliate or Person executes and delivers to the
Lender: (i) a guaranty of all of the Loan Obligations, in form and substance
acceptable to the Lender in its sole discretion; (ii) security agreements in
form substantially similar to the Security Agreement; and (iii) such other
documents and amendments to this Agreement and the other Loan Documents as the
Lender shall reasonably require; or

 

(i)                                     Transfer of Assets. Sell, lease, assign,
transfer, or otherwise voluntarily dispose of any of its assets, or permit any
of its Subsidiaries to sell, lease, assign, transfer, or otherwise voluntarily
dispose of any of its assets except: (i) dispositions of inventory in the
ordinary course of business; (ii) dispositions required under the Gavilon
Agreements; and (iii) dispositions of: (a) obsolete or worn out equipment;
(b) equipment or real property not necessary for the operation of its business;
or (c) equipment or real property which is replaced with property of equivalent
or greater value as the property which is disposed; or

 

(j)                                    Lines of Business. Engage in any line or
lines of business activity other than the production of ethanol and DDGS and any
activities incidental or reasonably related thereto; or

 

(k)                                 Transactions with Affiliates. Directly or
indirectly enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, Subsidiary, director, officer or employee of the
Borrower, except (i) transactions listed on Schedule 5.02(k), (ii) transactions
in the ordinary course of and pursuant to the reasonable requirements of the
business of the Borrower or any of its Subsidiaries and upon fair and reasonable
terms which are fully disclosed to Lender and are no less favorable to the
Borrower or such Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person or entity that is not an Affiliate of the Borrower,
(iii) payment of compensation to directors, officers and employees in the
ordinary course of business for services actually rendered in their capacities
as directors, officers and employees, provided such compensation is reasonable
and comparable with compensation paid by companies of like nature and similarly
situated, (iv) the formation and capital investment in HLBE

 

39

--------------------------------------------------------------------------------


 

Pipeline Company, LLC, a Minnesota limited liability company; and
(v) transactions with Agrinatural Gas, LLC, a Delaware limited liability
company, which are fully disclosed to Lender and are no less favorable to the
Borrower or any of its Subsidiaries than would be obtained in a comparable arm’s
length transaction with a Person or entity that is not an Affiliate of the
Borrower. Notwithstanding the foregoing, upon the election of Lender, no
payments may be made with respect to any items set forth in clauses (i) and
(ii) of the preceding sentence upon the occurrence and during the continuation
of an Event of Default, except for the payments for corn otherwise in compliance
with this Section 5.02(k); or

 

(l)                                     Management Fees and Compensation.
Directly or indirectly pay any management, consulting or other similar fees to
any person, except (i) for fees and compensation listed on Schedule 5.02(l), and
(ii) for legal or consulting fees paid to persons or entities that are not
Affiliates of the Borrower or its Subsidiaries for services actually rendered
and in amounts typically paid by entities engaged in the Borrower’s or such
Subsidiary’s business; or

 

(m)                             Material Control or Management. (i) there should
be any change in the chief executive officer of the Borrower, unless within 90
days of such event a person reasonably acceptable to Lender is appointed to such
position, or (ii) the Borrower shall fail at any time to hold, legally or
beneficially, 100% of the equity of each of the Subsidiary Guarantors; or

 

(n)                                 Material Contracts. Change, alter or amend
any of its Material Contracts including the Gavilon Agreements or other Long
Term Marketing Agreements. No accounts receivable under any Material Contract,
Gavilon Agreement or any other Long Term Marketing Agreement shall at any time
remain unpaid for more than 15 days after the invoice date thereunder.

 

ARTICLE VI.

EVENTS OF DEFAULT AND REMEDIES

 

Section 6.01.                          Events of Default. Each of the following
events shall be an “Event of Default”:

 

(a)                                 The Borrower shall fail to pay any
installment of principal or interest, fees, expenses, charges or other amounts
payable hereunder or under the other Loan Documents or to make any deposit of
funds required under this Agreement when due; or

 

(b)                                 Any representation or warranty made by the
Borrower, or any of its officers or directors under or in connection with any
Loan Document shall prove to have been incorrect in any material respect when
made; or

 

(c)                                  The Borrower shall fail to perform or
observe any term, covenant or agreement contained in Sections 5.01(d), (e),
(f) or (g) or take any action as prohibited by Section 5.02; or

 

(d)                                 The Borrower shall fail to deliver the
financial statements or Compliance Certificate under Section 5.01(c) within 5
days of the date due; or

 

(e)                                  The Borrower shall fail to perform or
observe any term, covenant or agreement contained in any Loan Document (other
than those listed in clauses (a) through (d) of this Section 6.01) on its part
to be performed or observed (other than the covenants to pay the Loan
Obligations) and any such failure shall remain unremedied for ten (10) days
after written notice thereof shall have been given to the Borrower by the
Lender, provided, however, that no Event of Default shall be deemed to exist if,
within said ten (10) day period, Borrower have commenced appropriate action to
remedy such failure and shall diligently and continuously pursue such action
until such cure is completed, unless such cure is or cannot be completed within
thirty (30) days after written notice shall have been given; or

 

40

--------------------------------------------------------------------------------


 

(f)                                   The Borrower shall fail to pay any
indebtedness in an amount in excess of $50,000.00 (either in any individual case
or in the aggregate) excluding indebtedness evidenced by the Notes and excluding
Ordinary Trade Payable Disputes, or any interest or premium thereon, when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such indebtedness; or
any other default under any agreement or instrument relating to any such
indebtedness, or any other event, shall occur and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such indebtedness (excluding Ordinary Trade
Payable Disputes); or any such indebtedness shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof (excluding Ordinary Trade
Payable Disputes); or

 

(g)                                  The Borrower shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or for any substantial part of its property, and, in the case of any such
proceeding instituted against it (but not instituted by it) either such
proceeding shall remain undismissed or unstayed for a period of 30 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against it or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property) shall occur; or the Borrower shall take any corporate action to
authorize any of the actions set forth above in this subsection; or

 

(h)                                 Any one or more judgment(s) or order(s) for
the payment of money in excess of $50,000.00 in the aggregate shall be rendered
against the Borrower and either: (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order; or (ii) there shall be
any period of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

(i)                                     Any provision of any Loan Document shall
for any reason cease to be valid and binding on the Borrower or the Borrower
shall so state in writing, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditor’s rights generally and by general principles of equity;
or

 

(j)                                    The Mortgage or the Security Agreement
shall for any reason, except to the extent permitted by the terms thereof, cease
to create a valid lien, encumbrance or security interest in any of the property
purported to be covered thereby; or

 

(k)                                 Any termination prior to its stated
expiration date, change, or other amendment to any Material Contract, including
the Gavilon Agreements, unless the same is/are replaced by similar
agreement(s) reasonably acceptable to the Lender, within thirty (30) days of
such change, amendment or termination; or

 

(l)                                     A Change of Control shall occur; or

 

41

--------------------------------------------------------------------------------


 

(m)                             The Pipeline Project or the Shaw Remediation
Project is halted or abandoned prior to completion for any period of thirty (30)
consecutive days for any cause which is not beyond the reasonable control of the
Borrower, its Contractors and subcontractors, as applicable, and which would
result in a Material Adverse Effect; or

 

(n)                                 The Pipeline Project or the Shaw Remediation
Project shall be delayed for any reason and for such period that, in the
reasonable judgment of the Lender, the Pipeline Project or the Shaw Remediation
Project will not be completed and would result in a Material Adverse Effect. If
such delay is curable and if Borrower has not been given a notice of a similar
breach within the preceding twelve (12) months, it may be cured (and no Event of
Default will have occurred) if Borrower cures the failure within thirty (30)
days, which shall include advancing the progress of the Pipeline Project or the
Shaw Remediation Project to the point that, in the reasonable judgment of the
Lender, the Pipeline Project or the Shaw Remediation Project will be completed;

 

(o)                                 Any event, change or condition not referred
to elsewhere in this Section 6.01 should occur which results in a Material
Adverse Effect; or

 

(p)                                 Any guarantee, suretyship, subordination
agreement, maintenance agreement, or other agreement furnished in connection
with the Borrower’s obligations hereunder and under any Note shall, at any time,
cease to be in full force and effect, or shall be revoked or declared null and
void, or the validity or enforceability thereof shall be contested by the
guarantor, surety or other maker thereof, or any Subsidiary Guarantor shall deny
any liability or obligations thereunder or under any Subsidiary Guaranty, or
shall fail to perform its obligations thereunder, or any representation or
warranty set forth therein shall be breached, or the Subsidiary Guarantor shall
breach or be in default under the terms of any other agreement with Lender
(including any loan agreement or security agreement); or

 

(q)                                 The loss, suspension or revocation of, or
failure to renew, any franchise, license, certificate, permit, authorization,
approval or the like now held or hereafter acquired by the Borrower or any of
its Subsidiaries, if such loss, suspension, revocation or failure to renew
results in a Material Adverse Effect or (ii) any regulatory or Governmental
Authority replaces the management of the Borrower or any of its Subsidiaries or
assumes control over the Borrower or such Subsidiary; or

 

(r)                                    The Borrower or any of its Subsidiaries
should breach or be in default under a Material Contract in any material respect
if, with respect to such breach, such breach has or could reasonably be expected
to have a Material Adverse Effect , including any material breach or default, or
any termination shall have occurred, or any other event which would permit any
party other than the Borrower or its Subsidiaries to cause a termination, or any
Material Contract shall have ceased for any reason to be in full force and
effect prior to its stated or optional expiration date, if, with respect to the
foregoing, such event has or could reasonably be expected to have a Material
Adverse Effect; or

 

(s)                                   The Borrower or any of its Subsidiaries
should terminate, change, amend or restate, without the Lender’s prior consent
any Material Contract and such termination, change, amendment or restatement
which results in a Material Adverse Effect; or

 

(t)                                    The issuance of any order, judgment or
decree which has the affect of revoking or suspending the Air Quality Emissions
permit for the Project; or

 

(u)                                 Borrower or any Subsidiary or Affiliate of
the Borrower dissolves, suspends, or discontinues doing business which results
in a Material Adverse Effect; or

 

42

--------------------------------------------------------------------------------


 

(v)                                 The occurrence of a default or event of
default however defined under any of the Gavilon Agreements or any other Long
Term Marketing Agreement, which has or could reasonably be expected to have a
Material Adverse Effect.

 

Section 6.02.                          Remedies. Upon the occurrence of an Event
of Default and at any time while such Event of Default is continuing, the
Lender:

 

(a)                                 may accelerate the due date of the unpaid
principal balance of the Notes, all accrued but unpaid interest thereon and all
other amounts payable under this Agreement making such amounts immediately due
and payable, whereupon the Notes, all such interest and all such amounts shall
become and be forthwith immediately due and payable, without presentment, notice
of intent to accelerate or notice of acceleration, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower and
its Subsidiaries; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to any of the Borrower or any of its
Subsidiaries under the Bankruptcy Code, the Notes, all such interest and all
such amounts shall automatically become due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower and its Subsidiaries;

 

(b)                                 may withhold any one or more Advances in its
discretion, and terminate the Lender’s obligations, if any, under this Agreement
to make any Advances whereupon the commitment and obligations of the Lender to
extend credit or to make Advances hereunder shall terminate, and no disbursement
of Loan funds by the Lender will cure any default of the Borrower, unless the
Lender agrees otherwise in writing;

 

(c)                                  may, by notice to the Borrower and its
Subsidiaries, obtain the appointment of a receiver to take possession of all
Collateral of the Borrower and its Subsidiaries, including, but not limited to
all Personal Property, including all fixtures and equipment leased, occupied or
used by any of the Borrower and its Subsidiaries. Borrower and each of its
Subsidiaries hereby irrevocably consent to the appointment of such receiver and
agree to cooperate and assist any such receiver as reasonably requested to
facilitate the transfer of possession of the Collateral to such receiver and to
provide such receiver access to all books, records, information and documents as
requested by such receiver;

 

(d)                                 in its discretion, enter the Real Property
and take any and all actions necessary in its judgment to complete construction
of the Project or the Pipeline Project, including but not limited to making
changes in plans and specifications therefore, work or materials, and entering
into, modifying, or terminating any contractual arrangements, subject to the
Lender’s right at any time to discontinue any work without liability. If the
Lender elects to complete the Project or the Pipeline Project, it will not
assume any liability to the Borrower or any other person therefore or for the
manner or quality of construction thereof, and the Borrower expressly waives any
such liability. The Borrower irrevocably appoints the Lender as its attorney in
fact, with full power of substitution, to complete the Project and/or the
Pipeline Project in the Borrower’s name, or the Lender may elect to complete
construction in its own name. In any event, all sums expended by the Lender in
completing construction will be considered to have been disbursed to the
Borrower and will be secured by the Mortgage and any other instruments or
documents securing the Loans, and any such sums that cause the principal amount
of the Loans to exceed the face amount of the Notes will be considered to be an
additional loan to the Borrower bearing interest at the rate provided in the
Notes and will be secured by the Mortgage and any other instrument or documents
securing the Loans. The Lender will not have any obligation under the plans and
specifications prepared for the Project or the Pipeline Project, any studies,
data, and drawings with respect thereto prepared by or for Borrower, or the
contracts and agreements relating to the Plans and Specifications, or the
aforesaid studies, data, and drawings, or to the construction of the Project or
the Pipeline Project unless it expressly hereafter agrees in writing. The Lender
will have the right to exercise any rights of the

 

43

--------------------------------------------------------------------------------


 

Borrower under those contracts and agreements or with respect to such plans and
specifications, studies, data, and drawings upon any default by the Borrower
under this Agreement, and shall have such other rights and remedies with respect
thereto as are afforded a secured creditor under applicable law; and

 

(e)                                  may, by notice to the Borrower, require the
Borrower to pledge to the Lender as security for the Loan Obligations an amount
in immediately available funds equal to the then outstanding Letter of Credit
Liabilities, such funds to be held in an interest bearing cash collateral
account at the Lender without any right of withdrawal by the Borrower; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower or any of its Subsidiaries under the Federal
Bankruptcy Code, the Borrower shall, without notice, pledge to the Lender as
security for the Loan Obligations an amount in immediately available funds equal
to the then outstanding Letter of Credit Liabilities, such funds to be held in
such an interest bearing cash collateral account at the Lender; and

 

(f)                                   may exercise all rights to notify or
instruct any Commodity Intermediary under any Commodity Account Control
Agreement or Bank under any Deposit Account Control Agreement;

 

(g)                                  may apply any funds held by Lender in a
Program Account toward the outstanding Loan Obligations of the Borrower; and

 

(h)                                 may exercise any other rights and remedies
afforded to the Lender under the Loan Documents or by applicable law or equity.

 

Section 6.03.                          Remedies Cumulative. Each and every power
or remedy herein specifically given shall be in addition to every other power or
remedy, existing or implied, given now or hereafter existing at law or in
equity, and each and every power and remedy herein specifically given or
otherwise so existing may be exercised from time to time and as often and in
such order as may be deemed expedient by Lender, and the exercise or the
beginning of the exercise of one power or remedy shall not be deemed a waiver of
the right to exercise at the same time or thereafter any other power or remedy.
No delay or omission of Lender in the exercise of any right or power accruing
hereunder shall impair any such right or power or be construed to be a waiver of
any default or acquiescence therein.

 

ARTICLE VII.

MISCELLANEOUS

 

Section 7.01.                          Amendments, etc. No amendment or waiver
of any provision of any Loan Document to which the Borrower and its Subsidiaries
are a party, nor any consent to any departure by the Borrower and its
Subsidiaries therefrom, shall in any event be effective unless the same shall be
agreed or consented to by the Lender and the Borrower, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

Section 7.02.                          Notices, etc. All notices and other
communications provided for under any Loan Document shall be in writing and
mailed, faxed, or delivered at the addresses set forth below, or at such other
address as such party may specify by written notice to the other parties hereto:

 

44

--------------------------------------------------------------------------------


 

 

If to the Borrower:

Heron Lake BioEnergy, LLC

 

 

91246 390th Avenue

 

 

P.O. Box 198

 

 

Heron Lake, MN 56137-0198

 

 

Telephone: (507) 793-0077

 

 

Fax: (507) 793-0078

 

 

Attention: President

 

 

 

 

With a copy to:

Lindquist & Vennum P.L.L.P.

 

 

4200 IDS Center

 

 

80 South Eighth Street

 

 

Minneapolis, MN 55402-2205

 

 

Telephone: (612) 371-3211

 

 

Fax: (612) 371-3207

 

 

Attn. Michael Weaver

 

 

 

 

If to the Lender:

AgStar Financial Services, PCA

 

 

1921 Premier Drive

 

 

P.O. Box 4249 Mankato, MN 56002-4249

 

 

Telephone: (507) 386-4242

 

 

Facsimile: (507) 344-5088

 

 

Attention: Mark Schmidt

 

 

 

 

With copy to:

Phillip L. Kunkel

 

 

Gray Plant Mooty

 

 

1010 West St. Germain, Suite 600

 

 

St. Cloud, MN 56301

 

 

Facsimile: (320) 252-4482

 

All such notices and communications shall have been duly given and shall be
effective: (a) when delivered; (b) when transmitted via facsimile to the number
set forth above; (c) the Business Day following the day on which the same has
been delivered prepaid (or pursuant to an invoice arrangement) to a reputable
national overnight air courier service; or (d) the third Business Day following
the day on which the same is sent by certified or registered mail, postage
prepaid. Any confirmation sent by the Lender to the Borrower of any borrowing
under this Agreement shall, in the absence of manifest error, be conclusive and
binding for all purposes

 

Section 7.03.                          No Waiver; Remedies, Etc.

 

(a)                                 No failure on the part of the Lender to
exercise, and no delay in exercising, any right under any Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right under any Loan Document preclude any other or further exercise thereof or
the exercise of any other right. The remedies provided in the Loan Documents are
cumulative and not exclusive of any remedies provided by law.

 

(b)                                 Notwithstanding Section 7.03(a), the
execution and delivery of this Agreement, the Amended and Restated Term Note,
the Amended and Restated Term Revolving Note, and the other Loan Documents and
Related Documents described herein shall supersede and replace in their entirety
the 2007 MLA, the Third Supplement, the Fourth Supplement, and the Fifth
Supplement, Note One, Note Two, and Note Three, the Forbearance Agreement and
all supplements, amendments, restatements and other modifications thereof, which
shall hereafter be of no force or effect.

 

45

--------------------------------------------------------------------------------


 

Section 7.04.                          Costs, Expenses and Taxes.

 

(a)                                 The Borrower agrees to pay on demand all
costs and expenses in connection with the preparation, execution, delivery,
filing, recording and administration of the Loan Documents and the other
documents to be delivered under the Loan Documents, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Lender (who may be in-house counsel), and local counsel who may be retained by
said counsel, with respect thereto and with respect to advising the Lender as to
its respective rights and responsibilities under the Loan Documents, and all
costs and expenses (including reasonable counsel fees and expenses) for the
Lender in connection with the filing of the Financing Statements and the
enforcement of the Loan Documents and the other documents to be delivered under
the Loan Documents, including Protective Advances and including, without
limitation, all such costs and expenses associated with defending, protecting or
enforcing the Loan documents, whether in the context of any bankruptcy
proceedings or otherwise. In addition, the Borrower agrees to pay on demand the
expenses described in Section 5.01(b). In addition, the Borrower shall pay any
and all stamp and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of the Loan
Documents and the other documents to be delivered under the Loan Documents, and
agrees to save the Lender harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes
and fees.

 

(b)                                 If, due to payments made by the Borrower due
to acceleration of the maturity of the Advances pursuant to Section 6.01 or due
to any other reason, the Lender receives payments of principal of any Loan other
than on the last day of an Interest Period relating thereto, the Borrower shall
pay to the Lender on demand any amounts required to compensate the Lender for
any additional losses, costs or expenses which it may incur as a result of such
payment, including, without limitation, any loss (including loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by the Lender to fund or maintain such Loan.

 

Section 7.05.                          Right of Set-off. The Lender is hereby
authorized at any time and from time to time after an Event of Default, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by the Lender to or for the credit or the
account of the Borrower and each of its Subsidiaries against any and all of the
Loan Obligations, irrespective of whether or not the Lender shall have made any
demand under such Loan Document and although deposits, indebtedness or such
obligations may be unmatured or contingent. The Lender agrees promptly to notify
the Borrower after any such set-off and application, provided that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of the Lender under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Lender may have.

 

Section 7.06.                          Severability of Provisions. Any provision
of this Agreement or of any other Loan Document which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof or affecting the validity or
unenforceability of such provision in any other jurisdiction.

 

Section 7.07.                          Binding Effect; Successors and Assigns;
Participations.

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Lender and their respective successors
and assigns, except that the Borrower shall not have the right to assign or
otherwise transfer its rights hereunder or any interest herein without the prior
written consent of

 

46

--------------------------------------------------------------------------------


 

the Lenders. Upon the request of Borrower, Lender shall provide copies of all
invoices for costs and expenses to be reimbursed by Borrower under this
Agreement or under any of the Loan Documents.

 

(b)                                 Borrower agrees and consents to Lender’s
sale or transfer, whether now or later, of one or more participation interests
in the Loans to one or more purchasers, whether related or unrelated to Lender.
Lender may provide, without any limitation whatsoever, to any one or more
purchasers, or potential purchasers, any information or knowledge Lender may
have about Borrower or about any other matter relating to the Loans, and
Borrower hereby waives any rights to privacy it may have with respect to such
matters; provided, however, that any information received by any such purchaser
or potential purchaser under this provision which concerns the personal,
financial or other affairs of the Borrower shall be received and kept by the
purchaser or potential purchaser in full confidence and will not be revealed to
any other persons, firms or organizations nor used for any purpose whatsoever
other than for determining whether or not to participate in the Loans and in
accord with the rights of Lender if a participation interest is acquired.
Borrower additionally waives any and all notices of sale of participation
interests, as well as all notices of any repurchase of such participation
interest. Borrower also agrees that the purchasers of any such participation
interests will be considered as the absolute owners of such interests in the
Loans and will have all the rights granted under the participation agreement or
agreements governing the sale of such participation interests. Borrower further
waives all rights of offset or counterclaim that it may have now or later
against Lender or against any purchaser of such a participation interest arising
out of or by virtue of the participation and unconditionally agrees that either
Lender or such purchaser may enforce Borrower’s obligation under the Loans
irrespective of the failure or insolvency of any holder of any interests in the
Loans. Borrower further agrees that the purchaser of any such participation
interests may enforce its interests irrespective of any personal claims or
defenses that Borrower may have against Lender.

 

Section 7.08.                          Consent to Jurisdiction.

 

(a)                                 The Borrower hereby irrevocably submits to
the jurisdiction of any Minnesota state court or federal court over any action
or proceeding arising out of or relating to this Agreement, the Note and any
instrument, agreement or document related hereto or thereto, and the Borrower
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Minnesota state court or federal
court. The Borrower hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The Borrower irrevocably consents to the service of
copies of the summons and complaint and any other process which may be served in
any such action or proceeding by the mailing of copies of such process to
Borrower at its address specified in Section 7.02. The Borrower agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

(b)                                 Nothing in this Section 7.08 shall affect
the right of the Lender to serve legal process in any other manner permitted by
law or affect the right of the Lender to bring any action or proceeding against
the Borrower or its property in the courts of other jurisdictions.

 

Section 7.09.                          Governing Law. THIS AGREEMENT AND THE
NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS
OF THE STATE OF MINNESOTA.

 

Section 7.10.                          Execution in Counterparts. This Agreement
may be executed in any number of counterparts and on facsimile or electronic
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
agreement.

 

47

--------------------------------------------------------------------------------


 

Section 7.11.                             Survival. All covenants, agreements,
representations and warranties made by the Borrower in the Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Advances and issuance of
any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that Lender may have had notice or
knowledge of any Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as any Loan Obligations are outstanding and unpaid and so long as
the Lender has any unexpired commitments under this Agreement or the Loan
Documents. The expense reimbursement, additional cost, capital adequacy and
indemnification provisions of this Agreement shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loan Obligations or the termination of this
Agreement or any provision hereof.

 

Section 7.12.                             WAIVER OF JURY TRIAL. THE BORROWER AND
THE LENDER HEREBY IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT TO
WHICH IT IS A PARTY OR ANY INSTRUMENT OR DOCUMENT DELIVERED THEREUNDER.

 

Section 7.13.                             Entire Agreement. THIS AGREEMENT, THE
NOTES, AND THE OTHER LOAN DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE
AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES
HERETO OR THERETO.

 

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS AGREEMENT, AND
AGREES TO ITS TERMS. THIS AGREEMENT IS DATED AS OF THE DATE FIRST ABOVE STATED.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers and duly authorized, as of the date first above
written.

 

[SIGNATURE PAGE ON FOLLOWING PAGE]

 

48

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO:

FIFTH AMENDED AND RESTATED MASTER LOAN AGREEMENT

by and among

HERON LAKE BIOENERGY, LLC

and

AGSTAR FINANCIAL SERVICES, PCA

Dated to be effective as of September 1, 2011

 

BORROWER:

 

HERON LAKE BIOENERGY, LLC, a Minnesota limited liability company

 

 

/s/ Robert J. Ferguson

 

By Robert J. Ferguson

 

Its President

 

 

 

 

 

LENDER:

 

 

 

AGSTAR FINANCIAL SERVICES, PCA

 

a United States instrumentality

 

 

 

 

 

/s/ Mark Schmidt

 

By Mark Schmidt

 

Its Vice President

 

 

49

--------------------------------------------------------------------------------


 

EXHIBIT A

COMPLIANCE CERTIFICATE

 

TO:                            AGSTAR FINANCIAL SERVICES, PCA (the “Lender”)

 

Pursuant to that certain Fifth Amended and Restated Master Loan Agreement dated
to be effective as of September 1, 2011, by and between HERON LAKE BIOENERGY,
LLC, a Minnesota limited liability company (the “Borrower”), and the Lender, and
any amendments thereto and extensions thereof (the “Loan Agreement”), the
undersigned hereby represents, warrants and certifies to the Lender as follows:

 

1.                                       The financial statement(s) attached
hereto are complete and correct in all material respects and fairly present the
financial condition of the Borrower as of the date of said financial
statement(s) and the result of its business operations for the period covered
thereby;

 

2.                                       Repeats and reaffirms to the Lender
each and all of the representations and warranties made by the Borrower in the
Loan Agreement and the agreements referred to therein or related thereto, and
represents and warrants to the Lender that each and all of said warranties and
representations are true and correct as of the date hereof except as set forth
in Schedule 1 to this Compliance Certificate;

 

3.                                       No Event of Default (as that term is
defined in the Loan Agreement), and no event which with the giving of notice or
the passage of time or both would constitute an Event of Default, has occurred
and is continuing as of the date hereof;

 

4.                                       All the calculations set forth below
are made pursuant to the terms of the Loan Agreement and are true and accurate
as of the date of the attached financial statements:

 

1.

 

Section 5.01(d) — Working Capital.

 

 

(tested quarterly)

 

(a)

 

Current Assets

 

$

 

 

(b)

 

Available Commitment on the Term Revolving Loan

 

$

 

 

(c)

 

Total Current Assets (line (a) plus line (b)

 

$

 

 

(d)

 

Current Liabilities

 

$

 

 

 

 

 

 

 

 

Line (c) less line (d)

 

$

 

 

 

In Compliance

 

Yes  o

No  o

 

 

2.

 

Section 5.01(e) — Tangible Net Worth.

 

 

(tested quarterly)

 

(a)

 

Required Tangible Net Worth

 

$

40,000,000.00

 

 

 

 

 

 

 

(b)

 

Actual Tangible Net Worth

 

 

 

 

 

 

 

 

 

 

 

(1)  Total Assets

 

$

 

 

 

 

(2)  Less Intangible Assets (per definition)

 

$

 

 

 

 

(3)  Total Tangible Assets

 

$

 

 

 

50

--------------------------------------------------------------------------------


 

 

(4)  Total Liabilities

 

$

 

 

 

 

 

(5)  Tangible Net Worth

 

$

 

 

 

 

 

(line (4) minus line (5))

 

 

 

 

 

 

In Compliance

 

Yes  o

No  o

 

 

3.

 

Section 5.01(f) — Owner Equity Ratio

 

 

(tested quarterly)

 

(a)

 

Tangible Net Worth

 

$

 

 

(b)

 

Total Assets

 

$

 

 

(c)

 

Owner Equity Ratio

 

 

 

 

(ratio of line (a) to (b)), expressed as a percentage

%

 

 

 

 

 

Required Ratio of 40%

 

 

 

 

In Compliance

Yes  o

No  o

 

 

4.

 

Section 5.01(g) — Fixed Charge Ratio

 

 

(tested annually)

 

(a)

 

EBITDA

 

$

 

 

(b)

 

(+/-)Extraordinary Items

 

$

 

 

(c)

 

Numerator (sum of lines (a) and (b))

 

$

 

 

 

 

 

 

 

 

(d)

 

Current Portion of Long Term Debt

 

$

 

 

(e)

 

Interest Expense

 

$

 

 

(f)

 

Dividends

 

$

 

 

(g)

 

Maintenance Capital Expenditures

 

$

 

 

(h)

 

Denominator (sum of lines (d) through (g))

 

$

 

 

 

Ratio of line (c) to (h)

 

to 1.00

 

 

 

 

 

Required Ratio of 1.0 to 1.0 or 1.20 to 1.00 per covenant

 

 

 

 

In Compliance

Yes  o

No  o

 

 

IN WITNESS WHEREOF, the undersigned has signed and delivered this Certificate to
the Lender as of the          day of                                   ,
        .

 

BORROWER:

 

HERON LAKE BIOENERGY, LLC

a Minnesota limited liability company

 

 

By

 

 

 

Its

 

 

 

51

--------------------------------------------------------------------------------


 

Schedule 3.01(d)

Real Property

 

TRACT A

 

Parcel A

 

Part of the SW¼ of Sec. 16, T104N, R37W, Jackson County, Minnesota, lying
Southerly of the Southerly right of way line of the Union Pacific Railroad,
described as follows:

 

Beginning at an existing iron monument at the SE corner of the SW¼ of said Sec.
16; thence South 89°57’49” West, along the South line of said SW¼, a distance of
1031.09 feet; thence North 00°37’05” East, parallel with the West line of said
SW¼, a distance of 275.02 feet; thence South 89°57’49” West, parallel with the
South line of said SW¼, a distance of 1600.10 feet, to a point on the West line
of said SW¼; thence North 00°37’05” East, along the West line of said SW¼, a
distance of 593.98 feet; thence South 89°22’55” East a distance of 412.00 feet;
thence North 00°37’05” East, parallel with the West line of said SW¼, a distance
of 400.00 feet; thence North 89°22’55” West a distance of 412.00 feet, to a
point on the West line of said SW¼; thence North 00°37’05” East, along the West
line of said SW¼, a distance of 103.50 feet, to a point on the Southerly right
of way line of the Union Pacific Railroad; thence North 76°38’53” East, along
the Southerly right of way line of said Union Pacific Railroad, a distance of
2706.70 feet, to a point on the East line of said SW¼; thence South 00°29’31”
West, along the East line of said SW¼, a distance of 1995.89 feet, to the point
of beginning,

 

EXCEPTING a part of the S½ SW¼ of Sec. 16, T104N, R37W, Jackson County,
Minnesota, described as follows:  Commencing at an existing iron monument at the
SE corner of the SW¼ of said Sec. 16; thence South 89°57’49” West, bearing based
on Jackson County Coordinate System, along the South line of said SW¼ of said
Sec. 16, a distance of 1048.26 feet, to the point of beginning; thence
continuing South 89°57’49” West, along said South line, a distance of 503.33
feet; thence North 00°02’11” West a distance of 275.00 feet; thence North
89°57’49” East, parallel with the South line of said SW¼, a distance of 246.59
feet; thence North 00°02’11” West a distance of 74.71 feet; thence North
89°57’49” East, parallel with the South line of said SW¼, a distance of 256.74
feet; thence South 00°02’11” East a distance of 349.71 feet, to the point of
beginning.

 

Parcel B

 

Part of the SE¼ of Sec. 16, T104N, R37W, Jackson County, Minnesota, described as
follows:

Beginning at an existing iron monument at the SW corner of the SE¼ of said Sec.
16; thence North 00°29’31” East, bearing based on Jackson County Coordinate
System, along the West line of the SE¼ of said Sec. 16, a distance of 1995.89
feet, to a point on the Southerly right of way line of the Union Pacific
Railroad; thence North 76°38’53” East, along the Southerly right of way line of
said Union Pacific Railroad, a distance of 2701.22 feet, to a point on the East
line of the SE¼; thence South 00°18’29” West, along the East line of said SE¼ a
distance of 1799.88 feet; thence South 89°57’40” West, parallel with the South
line of said SE¼, a distance of 593.49 feet; thence South 61°26’20” West a
distance of 545.54 feet; thence South 01°19’30” West, a distance of 557.71 feet,
to a point on the South line of said SE¼; thence South 89°57’40” West, along the
South line of said SE¼, a distance of 1575.92 feet, to the point of beginning.

 

52

--------------------------------------------------------------------------------


 

Schedule 4.01(a)

Description of Certain Transactions Related to the Borrowers’ Stock

 

·                  Up to 225,000 Class A Units (in aggregate) were issued in
August 2007, at the price of $.80 per unit, pursuant to five-year options
granted to the Borrower’s Board of Governors (including estate of deceased
former Governor).

·                  3,750,000 Class A Units were issued to Project Viking,
L.L.C., in exchange for 3,750,000 Class B Units, pursuant to a subscription and
exchange agreement were entered into with Project Viking, L.L.C., an affiliate
of Roland Fagen, in May 2007.

·                  3,103,449 Class A Units were issued to Project Viking, L.L.C.
in consideration of capital contribution of $4,500,001.05, pursuant to
subscription agreement dated July 2, 2010.

·                  7,000,000 Class B Units were issued to Project Viking, L.L.C.
in consideration of capital contribution of $3,500,000.00, pursuant to
subscription agreement dated May 19, 2011.

·                  7,000,000 Class A Units were issued to Project Viking,
L.L.C., in exchange for 7,000,000 Class B Units, pursuant to the First Amended
and Restated Articles of Organization and Member Control Agreement the Borrower,
as amended by members on August 30, 2011.

·                  The Borrower has issued at no charge to eligible holders of
its Class A Units non-transferable subscription rights to purchase up to an
aggregate of 16,500,000 of its Class A Units.

·                  to be eligible, holders must be a resident of the State of
Minnesota;

·                  Project Viking, L.L.C. is not eligible;

·                  The subscription rights entitle each eligible holder to
subscribe for .7773 of a Class A Unit for each Class A Unit held of record by
such holder at the close of business on August 30, 2011, subject to adjustment
to eliminate rights to subscriber for fractional Units, at a purchase price of
$.50 per Unit.

·                  There is no minimum offering amount, and there is no minimum
purchase required.

·                  The offering of subscription rights is made pursuant to
Confidential Disclosure Statement dated August 30, 2011; the offering expires on
October 15, 2011, unless extended by the Borrower with the consent of Project
Viking, L.L.C.

 

53

--------------------------------------------------------------------------------


 

Schedule 4.01(c)

Governmental Approvals

 

·                  Requirements of Borrower under the Stipulation Agreement
entered into by and between The Minnesota Pollution Control Agency (“MPCA”) and
Borrower as Regulated Party with an effective date of December 16, 2010, as
amended by Amendment No. 1 executed by Borrower on August 16, 2011, including

·                  Completion of the Fugitive Dust Emissions Recapture Study
(awaiting final report from consultant) and submission of the study and report
to MPCA

·                  Submission of NPDES Stormwater Permit Application to renew
Borrower’s existing NPDES permit authorizing storm water discharge from
Stormwater Pond 001

·                  Deliverables associated with anticipated September 15th ZLD
(Zero Liquid Discharge) conversion including ZLD Contingency Plan (submitted and
awaiting approval by MPCA).

·                  Permits required for ZLD conversion.

·                  The anticipated minor amendment to Air Emissions Permit
#06300025-004 issued to Borrower dated December 16, 2010 to allow for initial
conversion of Project to Natural Gas Power.

·                  Any major modification to Air Emissions Permit #06300025-004
that is required following completion of initial conversion of Project to
Natural Gas Power.

·                  Facility fencing as determined by air emission modeling no
later than Dec. 16, 2012 unless Borrower applies for and is approved for
extension.

·                  Installation of stack extensions for emergency generators
originally required to be installed in June 2011 but suspension provided by MPCA
upon Borrower’s request based on regulation that may deem generators as exempt
(request under review by MPCA).

·                  All Governmental Approvals required for or relating to the
Pipeline Project or Agrinatural Gas, LLC.

 

54

--------------------------------------------------------------------------------


 

Schedule 4.01(f)

Description of Certain Threatened Actions, etc.

 

1.               Any action or proceeding relating to the outstanding
Governmental Approvals listed on Schedule 4.01(c).

 

55

--------------------------------------------------------------------------------


 

Schedule 4.01(k)

Location of Inventory and Farm Products; Third Parties in Possession; Crops

 

1.               See Schedule 4.01 (l) below (which locations are incorporated
herein by reference).

2.               Borrower and Subsidiary Guarantors maintain various accounts
with lenders/financial institutions that are subject to account control
agreements in favor of Lender.

3.               Borrower and Subsidiary Guarantor LFE leases certain real
property from Union Pacific Railroad Company with respect to the acquisition of
the elevator facilities located at (Lakefield Facility):  105 Main Street,
Lakefield, Minnesota 56150 and (Wilder Facility):  Highway 60, Wilder, Minnesota
56101, as further described in the purchase agreement for the facilities between
Subsidiary Guarantor LFE and seller of such property.

4.               Borrower and Subsidiary Guarantor LFE maintain petroleum,
soybeans, corn and other inventory at the Real Property, on the leased real
property referenced above and on the real property and improvements owned by
Subsidiary Guarantor LFE.

5.               Pursuant to the Gavilon Agreements (as defined in this
Agreement), Gavilon, LLC will own, possess, and/or have a security interest in
the Joint Collateral as defined in the Intercreditor Agreement.

6.               Any inventory or other property of Agrinatural Gas, LLC.

7.               Any equipment or personal property described in Schedule
5.02(a).

 

56

--------------------------------------------------------------------------------


 

Schedule 4.01(l)

Office Locations; Fictitious Names; Etc.

 

Locations:

 

Lakefield Facility: 105 Main Street, Lakefield, Minnesota 56150

Wilder Facility: Highway 60, Wilder, Minnesota 56101

Heron Lake: 91246 390th Avenue, PO Box 198, Heron Lake, Minnesota 56137-0198
(Jackson County)

 

Jurisdiction of Organization:

 

Minnesota

 

Other Names:

 

Heron Lake BioEnergy, LLC, f.k.a. Generation II Ethanol, LLC

Heron Lake BioEnergy (assumed name)

Lakefield Farmers Elevator

 

Income Tax Numbers:

 

Heron Lake BioEnergy - FEIN: 41-2002393; MN TID: 5537084

Lakefield Farmers Elevator, LLC — FEIN: 20-2990455; MN TID: 7995842

 

MN State Charter Numbers:

 

Heron Lake BioEnergy, LLC: 22013-LLC

Lakefield Farmers Elevator, LLC: 1398208-2

 

57

--------------------------------------------------------------------------------


 

Schedule 4.01(p)

Intellectual Property

 

Tradenames:  Heron Lake BioEnergy; Generation II Ethanol; Lakefield Farmers
Elevator; HLBE Pipeline Company; HLBE-PC

Domain Names used in the ordinary course of business.

 

Borrower entered into a License Agreement with ICM, Inc. dated September 28,
2005, under which Borrower may use certain proprietary technology and
information of ICM in the operation of the Project. There may be one or more
patents issued to or licensed by ICM in conjunction with ICM’s intellectual
property licensed by Borrower under the ICM License Agreement.

 

Borrower has entered into a [ * * * ] with [ * * * ] dated August 19, 2011,
under which [ * * * ] will deliver [ * * * ] equipment to the Project and
provide a Technology Service Program over a 3-year term, during which term
Borrower will use the [ * * * ] equipment [ * * * ], and at the end of which
term Borrower will have the right to buy the equipment.  [ * * * ] is the owner
or authorized user of any intellectual property rights embodied or represented
in the [ * * * ] equipment, provided Borrower shall not acquire any right
whatsoever to any such intellectual property rights, and provided further that [
* * * ] have asserted certain patent rights as to claimed [ * * * ] technology
against various manufacturers and users of [ * * * ] technology including [ * *
* ].  There may be one or more patents issued to or licensed by [ * * * ] in
conjunction with the [ * * * ] equipment to be used at the Project.

 

Borrower makes no representation or warranty to Lender and gives no opinion to
Lender on whether use of the [ * * * ] equipment infringes upon any rights of [
* * * ] or as to the outcome of the [ * * * ] or as to any rights or remedies [
* * * ] may assert against Borrower.

 

Information on Intellectual Property of or related to Agrinatural Gas, LLC or
the Pipeline Project is not included on Schedule 4.01(l).

 

58

--------------------------------------------------------------------------------


 

Schedule 4.01(t)

Environmental Compliance

 

The environmental conditions identified on the Limited Phase II Assessment for
the Lakefield elevator facility located at 105 and 11 Main Street, Lakefield,
Minnesota 56150, a copy of which has been delivered previously to Lender and is
incorporated herein by reference, and any potential remediation measures
identified in said Assessment that may be required to be addressed at the
Lakefield elevator facility.

 

The Environmental Laws implicated by the items identified on Schedule 4.01(c).

 

The Environmental Laws relating to or affecting Agrinatural Gas, LLC or the
Pipeline Project.

 

59

--------------------------------------------------------------------------------


 

Schedule 5.01(o)

Management

 

Our business and affairs are managed by or under the direction of a 9-person
Board of Governors.  Governors are elected or appointed in accordance with
Borrower’s Member Control Agreement.  Our Board of Governors may fill any
vacancies created in accordance with Borrower’s Member Control Agreement by the
affirmative vote of a majority of the elected members of the Board of Governors
serving at the time of the vacancy.

 

Officers of the Borrower including its Chief Executive Office and Chief
Financial Officer are elected or appointed by the Board of Governors in
accordance with Borrower’s Member Control Agreement.

 

Management information regarding Agrinatural Gas, LLC is not included on
Schedule 5.01(o).

 

60

--------------------------------------------------------------------------------


 

Schedule 5.02(a)

Description of Certain Liens, Lease Obligations, etc.

 

1.               All liens, security interests, or other charges or encumbrances
described in Section 5.02(a)(i)-(xiii) of the Master Loan Agreement.

2.               Borrower leases a copy machine and is subject to a lease
agreement.

3.               Borrower has entered into a secured loan arrangement with the
Federated Rural Electric Ass’n/USDA in the approximate principal amount of
$600,000.00.  Borrower’s obligations under the loan arrangement are secured by a
security interest in certain assets of Borrower described on Exhibit A to UCC
Financing Statement Amendment file # 20071941449 with Borrower as debtor.

4.               Borrower has entered into a secured loan arrangement with
Alliant Energy in the approximate principal amount of $140,000.00.  Borrower’s
obligations under the loan arrangement are secured by a security interest in One
Resco 7.5 MVA substation transformer 69 KV 12.47/7.2 as described in UCC
Financing Statement file # 200719421768 with Borrower as debtor.

5.               Malloy Electric provides Borrower with consignment inventory
pursuant to consignment agreement between Borrower as consignee and Malloy
Electric as consignor dated July 18, 2007, as such consignment inventory is
described in UCC Financing Statement file #200813525005 with Borrower as debtor.

6.               Borrower has entered into a secured equipment transaction with
Diesel Machinery, Inc. in respect of a Komatsu WA250-6 Wheel Loader serial
A76088, and Borrower’s obligations under the equipment transaction are secured
by a security interest in the foregoing equipment, as further described in UCC
Financing Statement file #200915635005 with Borrower as debtor and Kamtsu
Financial Limited Partnership as secured party (total assignee of assignor S/P).

7.               The Borrower leases rail cars in the ordinary course of
business to conduct its operations.

8.               The Borrower expects to incur and record liabilities for
derivative instruments relating to commodity futures positions in current and
future periods.

9.               Assessment payable as part of water treatment agreement in the
amount of $3,550,000.00 as of October 31, 2006.

10.         Borrower has entered into a [ * * * ] Agreement with [ * * * ] dated
August 19, 2011, under which [ * * * ] will deliver [ * * * ] equipment and
provide a Technology Service Program over a 3-year term, Borrower will pay a
monthly fee of $52,000 per month over the 3-year term, and at the end of which
term Borrower will have the right to buy the equipment for $1.00.

 

61

--------------------------------------------------------------------------------


 

Schedule 5.02(k)

Transactions with Affiliates

 

1.               Purchase of corn from any governor, officer or their affiliate,
provided said purchase is in accordance with Borrower’s Member Control
Agreement.

2.               The transactions referenced in Schedule 4.01(a).

3.               Transactions between Borrower and its subsidiaries pursuant to
or in accordance with their respective member control agreements.

4.               The Borrower has procured a software package from a vendor in
conjunction with an Affiliate in order to maximize economic efficiencies
associated with the procurement.

5.               Transaction with Federated Electric to construct and operate a
sub-station.

6.               Permitted transactions with Agrinatural Gas, LLC.

7.               Permitted transactions with HLBE Pipeline Company, LLC.

 

62

--------------------------------------------------------------------------------


 

Schedule 5.02(l)

Management Fees and Compensation

 

Borrower has and may in the future retain the services of Jeremy Wilhelm as
management consultant.

 

63

--------------------------------------------------------------------------------